AVENANT N°1
À LA CONVENTION DE JOINT-VENTURE
N° DEZIWA 1612/12033/SG/6C/2016
DU 13 JUIN 2016

2016 Æ 6 Ë 13H
N° DEZIWA 1612/12033/SG/6C/2016 À ÆEHX

#9 1 5H

EN DATE DU 26 AVRIL 2017
2017 € 4 A 26 H

— ENTRE -

EE

LA GÉNÉRALE DES CARRIÈRES ET DES MINES
RL NEA A 7]

=ET-

fi

CHINA NONFERROUS METAL MINING (GROUP) CO. LTD
REÉETLRAARAE

— RELATIF AU —

XF

LANCEMENT DE LA PHASE INITIALE DU PROJET DEZIWA
DEZIWA Ji H FAP BEI JE 30
ARTICLE
SO

Article 1.
Article 2.
Article 3.

Article 4.
Article 5.
Article 6.
Article 7.
Article 8.
Article 9.

Article 10.
Article 11.
Article 12.

Article 13.
Article 14.
Article 15.

Article 16.
Article 17.
Article 18.
Article 19.
Article 20.

TABLE DES MATIERES
AR

DÉFINITIONS ET INTERPRÉTATION 5 1 Æ# 3 X5AÈFE.
OBJET DU PRÉSENT AVENANT É& 2 % A #70 HU FH
ENTRÉE EN VIGUEUR DE L’AVENANT - DURÉE £$ 3 Æ 4h70 NX AE

FR... 11
ETUDES DU PROJET 5 4 Æ Ji H HF.
PÉRIMÈTRE COMPLÉMENTAIRE É£ 5 Æ 4h ZEN DE
FINANCEMENT - PRÊT D’ASSOCIÉ 55 6 2% HEAR 2
REMBOURSEMENT DU PRÊT D’ASSOCIÉ 55 7 Æ& HEAR Il
ASSURANCES #8 % /RIe

CHRONOGRAMME - SUSPENSION DE L'EXPLOITATION É£ 9 Æ HIT R-22

ÉOLERTES 35
EXPIRATION DE LA DURÉE D'EXPLOITATION CONJOINTE DU PROJET PAR

GÉCAMINES ET CNMC # 10% KR UAAIR RAI ES ARR AS a . 39
SOLDE NON REMBOURSÉ À LA DATE DE SORTIE # 11 & iB42 HA

GESTION DE L’EXPLOITATION ET DE LA SOCIETE fÆ 12 & FAIR VE
CRÉES ER
PROGRAMMES ET BUDGETS À 13 Æ Zi RS HE
AUTRES CONTRATS — SOUS-TRAITANCE 5 14 Æ HAb #22.
NON-DILUTION DES ACTIONS DE CATÉGORIE A € 15 Æ A KJBEHJA TT AGE

PROTECTION DES DROITS ET TITR
PAS DE PORTE 17 # AÏIY
RÉSILIATION À 18 % f#1R..
ÉLECTRICITÉ # 19 147) …
STIPULATIONS DIVERSES ££ 20 % HALALE

MINIERS #

Annexe À

Annexe B

Annexe C

Annexe D

Annexe E

Annexe F

Annexe G

Annexe H

Annexe I

TABLE DES ANNEXES
HR

[Annexe réservée]

CAIRN]

Modèle Financier

DA HUE

Études Complémentaires

ÉDAUIEN

Plan de Décaissement

Deeiue ni)

Plan de Remboursement

RE EI

Modèle de Rapport de Performance
TRAIN SFR

Chronogramme du Projet

DÉDIIES

Programme et Budget Initiaux

PNB EGERIE BUT

Liste des contrats à conclure par la Société

À DES RP HR THÉ
AVENANT N° 1 À LA CONVENTION
DE JOINT-VENTURE DU 13 JUIN 2016
2016ÉF 6 À 13 FA BED 1 SANT EN

ENTRE:
EE:

(Q)

@

LA GÉNÉRALE DES CARRIÈRES ET DES MINES S.A., société anonyme unipersonnelle
avec conseil d'administration, en abrégé « GÉCAMINES S.A. », en sigle « GCM S.A. », au capital
social de 2.401.500.000.000 francs congolais (CDF), immatriculée au Registre du Commerce et du
Crédit Mobilier (« RCCM») de Lubumbashi sous le numéro CD/L'SHI/RCCM/14-B-1678,
numéro d'identification nationale 6-193-A01000M et numéro d'identification fiscale AO7O114F,
ayant son siège social sis 419, boulevard Kamanyola, BP 450, Lubumbashi, République
Démocratique du Congo,

représentée aux fins des présentes par Monsieur Albert YUMA MULIMBI, Président du Conseil
d'Administration, et Monsieur Jacques KAMENGA TSHIMUANGA, Directeur Général a.i.,
dûment habilités,

RLRD LEA, ENS RE AR AN PRE RER ARR”, AS
“GCM SA, EMEA 2,401,500,000,000 BLR CD YABR, LES AREA RE AISNE
H&iuff (“RCCM”) il 5} CD/L'SHI/RCCM/14-B-1678, HIRIEAS À 6-193-
A01000M, Fi ic sf} AOTOUAF, A FE MHEEARLRR HAE 5 RE # 1
Kamanyola XÏË 419 #7,

ADOBE F HER Albert YUMA MULIMBI SE DUREE ZA Jacques KAMENGA
TSHIMUANGA SÆACR,

ci-après dénommée « GÉCAMINES »
DA FREE”

CHINA NONFERROUS METAL MINING (GROUP) CO. LTD, société constituée selon
les lois applicables en République Populaire de Chine, immatriculée sous le numéro
100000000024910, ayant son siège social sis n° 12, 2 Boulevard Fuxing, Haidian District, Beijing,
République Populaire de Chine,

représentée aux fins des présentes par Monsieur ZHANG Keli, Président, et Monsieur TAO
Xinghu, Vice-Président, dûment habilités,

PERRET ILRAÉMRAT, RARE REA AE UE TN, A TENTE A
100000000024910, Er AE RAIN SENTE HZ 125,

A BRDUBUF RP RER DE RICE AL PEER Pig EE EUR,

ci-après dénommée « CNMC »

DFA REEE"

GÉCAMINES et CNMC sont ci-après dénommées collectivement les « Parties » ou individuellement
une « Partie ».

RARE EL FE HO, PR.

ATTENDU QUE :

LT:

@)

G)

(©)

@)

Œ)

Œ

Le 13 juin 2016, les Parties ont conclu une convention de joint-venture relative à l'exploitation
commerciale du polygone de Deziwa (la « Convention »), aux termes de laquelle elles sont
convenues de collaborer pour le développement et l'exploitation du gisement de Deziwa, y compris
la construction d’une usine de traitement du minerai contenu dans ledit gisement (le « Projet », tel
que ce terme est plus amplement défini dans la Convention), conformément aux termes et
conditions prévus dans la Convention ;

2016 € 6 H 13H, MÉÉBXTF DEZIWA  RRNILIE RATÉ AN CAN” D,
REZ À DE D UM AL, OUT LUE ARE A DE M UP AL HU Æ SCALE PETER AUS EE
DEZIWA FR, ARR VERRE ZT PR TT A IL) CH”, HA ATX
EURE) à

Aux termes de la Convention, les Parties sont notamment convenues de se retrouver, après
réalisation de l’Étude de Faisabilité Actualisée et sa revue subséquente par un Expert Financier, en
vue de négocier et, le cas échéant, conclure, un Avenant de Lancement de la Phase Initiale destiné à
acter des termes et conditions de la mise en Exploitation du Projet ;

RENDUE, HORMIS, PE RAT Ar PE PE DEAR A EU 3 Br
US ÉNARMME RE, HOT AIRPORT, Hé MU F, SE RNA ZE
HER RRIZR AE HE A AAN BAR ZE BXL:

Le 2 août 2016, China Nerin Engineering Co., Ltd (« NERIN ») a remis aux Parties un projet
d’Étude de Faisabilité Actualisée, à la suite duquel les Parties ont échangé et se sont réunies en vue
de finaliser ledit projet, aboutissant notamment, le 13 décembre 2016, à la signature d’un procès-
verbal de réunion tripartite GÉCAMINES-CNMC-NERIN actant des points de désaccord

s entre les Parties et du calendrier de remise du dernier projet d’Étude de Faisabilité
à l'Expert Financier ;

2016 € 8 À 2H, EMA LARAR AIR AT CRE” > OUT EST — 1) nf fr MED
FT ADR, BOT AE ADO TH DER Z HI, PF 2016 € 12 H 13 HE
LRU RE GR be AE, DH 2 Ne KA AE PE 9 2 be DE a 45
UPS Pl EN SU EEE GUIDES

Le 29 décembre 2016, CNMC a transmis le dernier projet d’Étude de Faisabilité Actualisée à
l'Expert Financier ;

2016 ÉF 12 H 29 À, RAR nf fr MEME ST STAR 6 AURA RE SE AU EX:

Le 20 février 2017, l'Expert Financier a remis son rapport final aux Parties ;
20174€ 2H 20H, MARMITE :

Entre les 10 et 18 mars 2017, les Parties, NERIN et l'Expert Financier se sont réunis à Pékin en
vue de finaliser les discussions relatives à l’Étude de Faisabilité Actualisée et au modèle financier ;

2017 3 H 10 HA 3 H 18 HZ, A, HMS ERNST, ÉÆEERX
CF ATAT EME SE ERA AU SO ve
(G)

(Ce)

(0)

Suite aux réunions de Pékin, les Parties ont poursuivi leurs échanges à distance afin de déterminer
les éléments laissés en suspens au terme desdites réunions ;

JEAN, OUT ANR BANDE DE ER 2 DCE 2 D TEE
Dans ce contexte et aux termes de la Convention, les Parties se sont rapprochées afin de conclure

le présent avenant n° 1 à la Convention, qui constitue l’Avenant de Lancement de la Phase Initiale
(«Avenant ») ;

LTSSEZ FES BEHNNCZ AE, OO BE DUREE 4 8 BE PDU NX, BERTAET
EURE DNX CÉRREURX" D A
Les Parties ont conclu, en outre, aux alentours de la date de signature du présent Avenant :
BOT FA ARE PRICE 2 A A É à
a. le contrat d'option visé à l’article 10.54 de la Convention destiné à préciser les
conditions et modalités d'exercice par GÉCAMINES de l’Option d’Achat (le « Contrat

d’Option ») ;

FACE 10.54 APRES, EE RO SEC NU AT HER er ft
DR CAARA" ) :

b. les statuts de la SOCIETE ; er
FRS, A
c. le Contrat de Cession des Droits et Titres Miniers.

RAURBUIERTÉIER
IL A ÉTÉ CONVENU CE QUI SUIT :
BOT — BA RUN F HN:

ARTICLE 1. DÉFINITIONS ET INTERPRÉTATION

11

É1XEXSFE
Définitions
ÆX

Les termes et expressions utilisés dans le présent Avenant (y compris son exposé préalable et
ses annexes) portant une initiale majuscule ont le sens qui leur est attribué dans la Convention.

AAA DIX CÉÉTRRC) PTE RÉ DURE RER TRE R RE A À
BE HOUR TATÉ Xe

Par exception aux stipulations de l’Article précédent, les termes et expressions ci-après ont la
signification suivante, et sont ajoutés à la liste des définitions figurant à l’article 1.1 de la
Convention :

PEN ERADE RP RENE R RATE OUT F, JÉNIA ER HAE 11 PSI
DRÉAUSE JR #2 re

«Annuité»: désigne une échéance annuelle, comprenant principal et intérêts, de
remboursement du Prêt d’Associé Initial par la SOCIÉTÉ à CNMC ;

RARES: AIR DUN] 1r A RER TAAIR ARE ATE BE À RE AIAI
El

«Audit Assurances » : a le sens qui lui est attribué à Article 8.2.1 ;

ARR: ESS 821%:

« Avenant » : a le sens qui lui est attribué au paragraphe (H) de l’exposé préalable ;
AN EL TRACE (EE:

« CAPEX Réels » : a le sens qui lui est attribué à l'Article 7.4.3(b) ;
RRAASH: EXSILE 743):

« Cas de Suspension » : a le sens qui lui est attribué à l'Article 9.2.1 ;

AB: ENBULÉE 9.2.1 :

« Chronogramme du Projet » : a le sens qui lui est attribué à l'Article 9.1.1 ;
HANIRR: EXZULÉE 9.11%:

« Contrat d’Option » : a le sens qui lui est attribué au paragraphe (1) de l'exposé préalable ;
RNA: ÆEXSILÉ TRE DE

« Compte de Réserve » : a le sens qui lui est attribué à Article 7.2.1 ;

6
BASF: EXBSILÉE 721%:

« Contrat de Services CNMC » :ales

s qui lui est attribué à l'Article 12.23 ;

PRÉEIRSAM: EXSIULÉ 1223 4:

« Contrat de Services GCM » : a le sens qui lui est attribué à l'Article 12.24 ;
FR ROBRE RE XSL 12.24%:

« Contrat BFR » : a le sens qui lui est attribué à l’Article 6.5.4 ;
RARE RER RIT: EX SULÉE 6.54%:

« Contrat E&M » : a le sens qui lui est attribué à l’Article 11.2.1(a) ;
RÉ: EE XSL 1121()%:

« Compte Séquestre » : a le sens qui lui est attribué à Article 11.2.1(c) ;
REP: GE XBILÉ 121(0%:

« Date Butoir » : a le sens qui lui est attribué à l’Article 3.24 ;

BU: SE XSL 324%:

«Date de Démarrage des Travaux de Construction »: a le sens qui lui est attribué à
PArticle 9.1.2(c) ;

ALARME: JE XSL 9120)%:

«Date de Sortie » : a le sens qui lui est attribué à l'Article 10.122 ;

EUR: SEMBLÉ 10.12%:

«Études Complémentaires » : a le sens qui lui est attribué à Article 4.2.1 ;
AA: EX SILÉE 42.1 %:

«Étude de Faisabilité Complétée » : a le sens qui lui est attribué à Article 4.2.4 ;
AREA AT BEA: EX SL 424%:

«Indemnités d'Assurance »: désigne les indemnités versées à la SOCIÉTÉ au titre des
Polices d'Assurance ;

ARÉRPES: ARRUR EU R TR BEN FC RE à
«Ligne de Crédit BFR » : a le sens qui lui est attribué à l'Article 6.5.1 ;
RARÉÉMÈUE. XSL 6.51%:

«Minerais de Basse Teneur » : a le sens qui lui est attribué à l’Article 12.4 ;
RAM A: ENS 124%:

«Modèle Financier » : a le sens qui lui est attribué à Article 4.1.1 ;

MR. LE UZSIULE 411%:

« MOFCOM » : désigne le Ministère du Commerce de la République Populaire de Chine ;

A AIRE REA PA 35

«Montant de Contingencies » : a le sens qui lui est attribué à l'Article 6.2.1 ;
AFBULSA: EX UE 6.21%:
«NDRC »: désigne la Commission Nationale du Développement et de la Réforme de la

République Populaire de Chine (National Develspment and Reform Commission of the People's Republic
of China) ;

RARE: RIRE RERMEZRE:

«NERIN » : a le sens qui lui est attribué au paragraphe (C) de l'exposé préalable ;
RD: ES ULÉ FACE (BE:

« Nouveau Contrat d’Achat » : a le sens qui lui est attribué à Article 11.2.1(b) ;
SÉXA M: EE XSULE 11210D)X:

« Nouveau Plan de Remboursement » : a le sens qui lui est attribué à l'Article 11.1.1 ;
BRAS LE 1111 Æ:

« OPEX Réels » : a le sens qui lui est attribué à l’Article 7.4.3 ;

RRSÉÈREA: EXSULÉ 743:

«Option de Rétrocession des Droits et Titres Miniers » : a le sens qui lui est attribué à
PArticle 16.1.2 ;

FAURE REA: EX SL 16.12 &:

« Périmètre Complémentaire » : a le sens qui lui est attribué à l'Article 5.1.1 ;
AD D: SE MALUS 5.11%:

« Période de Suspension » : a le sens qui lui est attribué à l'Article 9.2.1(a) ;
PUERAIA: SE XSL 9.2.1(a)#:

« Plan de Décaissement » : a le sens qui lui est attribué à l'Article 6.3.3 ;
RSR: EXBULÉ 6.33%:

« Plan de Formation » : a le sens qui lui est attribué à Article 10.3.1 ;

8
BARRE XSL 10.31 +

« Plan de Remboursement » : a le sens qui lui est attribué à l'Article 7.1.1 ;
RER: EXBSILE 7.11%:

« Plan de Transfert » : a le sens qui lui est attribué à l'Article 10.4.1 ;
BAR: EX BILÉ 1041 Æ:

«Polices d'Assurance » : a le sens qui lui est attribué à l'Article 8.1.1 ;
BR: HE XBILÉE 8.11 Æ:

«Police Sinosure » : a le sens qui lui est attribué à Article 8.4.1 ;
RARE EU SIL 8.41 :

« Première Phase » : a le sens qui lui est attribué à l’Article 11.2.1 ;
BB: EX SIL 1121 %:

« Rapport de Performance » : a le sens qui lui est attribué à l'Article 7.5.1 ;
BRÉSIL 751%:

«Règles de l'Art » : désigne l’ensemble des pratiques, méthodes, standards, normes et actes
ayant trait à la conception, la construction, la mise en service, l'exploitation et la maintenance, y
compris l’approvisionnement en pièces de rechange, des ouvrages et équipements de Usine
généralement suivis ou approuvés en application des normes de l’industrie minière
internationale par les propriétaires et exploitants de projets miniers, lesquelles pratiques,
méthodes et standards, normes et actes sont compatibles avec le droit congolais. Les Règles de
l'Art sont choisies dans l'éventail des pratiques, méthodes, standards, normes et actes possibles :
() généralement appliqués par des exploitants de projets miniers d’une taille et de
caractéristiques de fonctionnement similaires au Projet; et (ü) en ce qui concerne les
Installations, conformes aux instructions et recommandations d’exploitation et de maintenance
émises par les fournisseurs et les constructeurs desdites Installations ;

FAN: RARE AL BR AE, SUR Pr A LUORÉEE A ARE AIRALNE
Hit, x, IR, 2, SEPAIXRTÆMISR, DÉS hé, HEART A, H
D, OR EME, DJ EU HIOEN, ZAR, VAS PRES HEMAMT ART
ÉRLR CE) PME. NRA, NE, HUIT A HE LAN:
HAE HEADS AT RME RADAR NS A ZE AGE AO AGDE UNE 7 À
REP REA ER RARE, AO BAIE

«SAFE » : désigne l'Administration d’État du Contrôle des Changes (Szate Administration of
Foreign Exchango) ;

PCR AIR ONCE EU:

«SASAC » désigne la Commission de Supervision et d’Administration des Actifs d'Etat (Szare-
owned Assets Supervision and Administration Commission) ;
ER& AIHMADRRÉNANZ:

«Seconde Phase » : a le sens qui lui est attribué à l'Article 11.3.1 ;
BEBE: EX SIL 1131 %:

«Solde Non Remboursé » : a le sens qui lui est attribué à Article 7.14 ;
ARBRES: EUSILÉ 7.14 &:

« Transfert du Projet » : a le sens qui lui est attribué à l'Article 10.5.1 ;
RARE ÆEXSULE 1051 :

«Travaux de Construction » : désigne l’ensemble des Travaux et Activités devant être menés
à bien pour construire les Installations du Projet, en ce compris la mine et l’'Usin

RULÆ: ARIANE UE CN LA) MER Æ A CARTES

« Trésorerie Nette d'Exploitation » : a le sens qui lui est attribué à l'Article 7.2.4(a) ; er

BÉRMEM: LE XSILÉ 724(0)%; A

« Volumes Réels » : a le sens qui lui est attribué à l'Article 7.3.2.

SERRE: XSL 7.32%.

12 Interprétation

ARE

Les règles d'interprétation visées à l’article 1.2 de la Convention sont incorporées par référence au sein du
présent Avenant et s’appliquent aux stipulations du présent Avenant.

RDS 12 RPTMLE IMPR JE A ERA DOUEASEE, RER FAR UIALE

ARTICLE 2. OBJET DU PRÉSENT AVENANT
2 DH E

Conformément aux termes de la Convention, le présent Avenant a pour objet de compléter et/ou
modifier certaines stipulations de la Convention afin de permettre la mise en œuvre effective du Projet.
HR PER RAIDE, ARTE ROUE FE 5e ft / BTE SE HN A IAE, DUBAI HI
HA STE .

10
ARTICLE 3. ENTRÉE EN VIGUEUR DE L’AVENANT - DURÉE

3.1

3.2

3.2.1

3.2.2

3.2.3

3% APPUI MATE

Entrée en vigueur et durée du présent Avenant

AFRRTE DANCE CREER

Le présent Avenant entrera en vigueur à la Date d’Entrée en Vigueur et restera en vigueur aussi
longtemps que la Convention restera en vigueur.
ARTE PCR GE RASE C2 FE A EL RES

Ke

20 5 RE CRE RCE IE

Par exception aux stipulations de l'Article précédent, les stipulations des Article 3 (Enrée en
vigueur de l'Avenant— Durée), Article 4 (Études du Projeh, 6.3.3 à 6.3.5, 20.4 (Langue) et 20.5 (Absence
de modifications et prévalence) du présent Avenant entreront en vigueur à compter de la date de sa
signature.

EN ERALEHIPIPR, AAA 3 CARARAÆ DATE RCI), 4% CRE
HA) C33 RE 635%, À 204% CH) AE 205 % CAMSAUL EH
PE) HZ REX

Entrée en vigueur de la Convention

UE,

Les Parties renoncent conjointement et expressément, avec effet à compter de la date de
signature du présent Avenant, à la Condition Suspensive visée au point (A) de l'annexe À de la
Convention.
BOT KI APE R BED À CA) ROEURRTE, NCA AAA DER Z
HE.

Les Parties reconnaissent que les autorités gouvernementales chinoises (SASAC, NDRC,
MOFCOM, SAFE) visées au point (C) de l’annexe À de la Convention pourraient, pour
s d’entre elles au moins, ne pas délivrer de documents écrits permettant de justifier,
de GECAMINES, de l’obtention des autorisations visées audit point (C). En
conséquence, les Parties conviennent que la satisfaction de la Condition Suspensive visée au
point (C) de l'annexe À de la Convention sera réputée satisfaite au jour de la réception par
GECAMINES d’une lettre par laquelle CNMC déclare et garantit, au sens de l’article 15.3 de la
Convention, avoir obtenu à la date de signature de ladite lettre toutes les autorisations des
autorités gouvernementales chinoises (SASAC, NDRC, MOFCOM, SAFE) nécessaires à la
mise en œuvre du Projet.

BOT ARTE GE BNC A (CR UP PTALE HE BRU CHE, RUE, M
MEANS) RO UP HE HET fé BAG BE CR EE CO) 4 AIDE 9 AE
HJAOCHE. DU, DOTE, À ROC EE fE 86 AL 8 RE QUI FE A
CORRE IEC ZE, HER 2e PR PE HNICS 15.3 PRE AIR
GE ER (Se ARE 2 À CRAN Sd É9 EURO CHE, RELE, 4
SPAIN ER) HUILE.

Sans préjudice de la lettre visée à l'Article 3.22, CNMC  notifiera immédiatement
GECAMINES de toute obtention d’une des autorisations visées audit Article 3.2.2.
LEAGUE 3.22 HP te RARE PF, RAGE RTE RU ER 32.2
PRE NUE ERA.

11
3.24 Par exception aux stipulations des articles 3.3 et 3.4 de la Convention, les Conditions
Suspensives visées à l’annexe A de la Convention devront être intégralement satisfaites dans un
délai de quarante-cinq (45) jours calendaires à compter de la date de signature du présent
Avenant (ci-après la « Date Butoir »).

PEN BENUE 33 RATE 34 ARMES, À BENIN À PTALE HI SERENT
DA AA HIS Z FEU ER (45) FAHANÆMHRE CFP CRIER” )

3.2.5 À défaut de satisfaction de l'intégralité des Conditions Suspensives au plus tard à la Date Butoir,
la Convention et le présent Avenant deviendront caducs de plein droit, sans notification
préalable de l’une ou l’autre des Parties, sauf si celles-ci en conviennent autrement.

AE PUE ERA AE Æ ARR FAT, BRIEUOT A LUE, DAS
Bas, AURA NA NX A SEA.

3.3 Durée de la Convention
À BED AB

Par exception aux stipulations de l’article 4 de la Convention, les stipulations de la Convention
ayant pour objet de réglementer les relations entre les Parties après la Date de Sortie survivront
à l'expiration de la Convention jusqu’à la cessation de toute collaboration entre les Parties sur le
Projet.

PEN BENUE 4 RALERTBIR, RACE FERMER À EU ZX R HU
BE, LR BE DUR 2 PC, HAUT IE A SH ART RE.

ARTICLE 4. ETUDES DU PROJET
BAR MENX

41 Approbation de l’Étude de Faisabilité Actualisée
AT HAL ER EE HUE

41.1 Sous réserve des aménagements et stipulations prévues par le présent Avenant, les Parties
approuvent l’Étude de Faisabilité Actualisée réalisée par une tierce partie indépendante engagée
par CNMC pour le compte de la SOCIETE, dans sa version en date de décembre 2016, ainsi
que les principaux résultats du modèle financier finalisé (ci-après le « Modèle Financier »)
joints en Annexe B au présent Avenant, laquelle sera insérée comme une annexe E à la
Convention.

LE SFA RATE APRES HO AGE PF, DORE MA EIRE A IE XAFCHR
DER OT Gb AO TT PEDPSC ENTRE 2016 € 12 HR, DLXHATE B ER
CFA CR” ) HER, ZPAMA ER ER E NT Ee

4.12 Afin d’écarter toute ambiguïté, les Parties précisent que le Modèle Financier constitue une
version revue, actualisée et corrigée, conjointement par les Parties, du modèle financier contenu
dans l’Étude de Faisabilité Actualisée, notamment pour tenir compte de l'accord entre les

pour la limitation de la Durée Convenue dans les conditions

n cas de contradiction entre le

sées à l'Article 10 ; en

ltats du modèle financier contenu dans

té.

bilité Actualisée et les résultats du Modèle Financier, ce dernier prévaudra.

RÉ ROM, AOT, RER AIRES 10 RME TT FIRE
PEAR ATRGEE FDA My pe AT 4 PER SE AR 22 rh AO GRO He Xe GE

12
4.2

42.1

42.2

BUSIE: UE, nl fr PERF AC ET AR 6 ODA SOU SR ES 2 Ar PAS RE
F9, JMS ROMAR LE AI

Tous les délais stipulés dans la Convention comme devant démarrer à la date d'approbation de
l'Étude de Faisabilité Actualisée seront considérés comme démarrant à la date de signature du
présent Avenant, sauf modification de ces délais dans le présent Avenant, en particulier dans le
Chronogramme du Projet visé à l'Article 9.1.1.

Re BEN Ph PRE HG À AT AT PE ER A2 FTP EE Pr 4 RABR APP
ARR EZ HER, (RRAAR A DNOUEIRETERSR, TIGE 9. 1.1 ÆFT
BE HUE RFI

Il est précisé qu’en cas d’incompatibilité ou de contradiction :

DATE, À:

(a) Entre l’une quelconque des stipulations du présent Avenant et l’Étude de Faisabilité
Actualisée et/ou le Modèle Financier, selon le cas, les stipulations du présent Avenant
prévaudront ;

ARTE HAE RUE 5 a AT PE D SERA EU SON 7e A ER 4,
DUR, AR CIE ARTE PURE :

@) Entre l’une quelconque des stipulations de la Convention et l’Étude de Faisabilité
Actualisée et/ou le Modèle Financier, selon le cas, les stipulations de la Convention
prévaudront ; ou

À BED RALE 5 TA T PE DE PE HEAR AA ERU 35 BON A A ER
DUALÉ De, DRSCE AR PE URIAUE :

© Entre l’une quelconque des stipulations du présent Avenant et celles de la
Convention, les stipulations du présent Avenant prévaudront.

AA DDCRLE 5 À BE HAT AE ARRET, DRE ARTE
DHUTALE
Études Complémentaires

AREA

Nonobstant I
réalisation des études et activités

stipulations de l'Article 4.1, les Parties reconnaissent ct acceptent que la

ées en Annexe C au présent Avenant, laquelle sera insérée
comme une annexe F à la Convention, est nécessaire afin de compléter l’Étude de Faisabilité
Actualisée (ci-après les « Études Complémentaires »).

RARE A1 RAMDE, DOI, SANTE PME C rh Pr PL2É HODE CAI
da), MMA ER SOU EH ITE FD DATES EAN PE F7 47 MEMDE ST SET
HORDE CFA ANERA” )

Les prestataires envisagés par là SOCIETE et/ou CNMC pour la réalisation des Études
Complémentaires devront être approuvés par GÉCAMINES préalablement à la signature de
tout accord ou contrat entre ces prestataires et la SOCIETE et/ou CNMC. À cet effet, au plus
tard cinq (5) Jours Ouvrés avant la date de signature d’un tel accord ou contrat, la SOCIETE
et/ou CNMC devra notifier à GECAMINES tout renseignement utile sur lidentité,
l'expérience, l'expertise et les principaux termes du contrat à conclure avec un prestataire
envisagé. À défaut de réponse de GÉCAMINES dans les cinq (5) Jours Ouvrés à compter de la
réception de ces éléments, l'approbation de GÉCAMINES sera réputée obtenue.

LR EN A /8k rh ERA 2 ES ARC EE HO AR 36 de DER BE ER IE22 BA EH
TR OAENE REX A / Eh EI A EDUIE GE A SE AR PC SC AU EPS DU,

13
4.2.3

42.4

4.2.5

ÆBGHNRSIZABRMEE C6) ALERT, RNA / RTE REA RE TER
DA RAR HEURES, ZAR, PERDUE EIRE RE ER EEK EN
fe. A RÉEL EME RER 6) PEAR ÉSRE, LÉ REA
CALE.

Les Études Complémentaires devront être réalisées dans les délais prévus en Annexe C au
présent Avenant, et tous les coûts à la réalisation des Études Complémentaires seront
intégrés dans le montant de l’Investissement Initial et pris en charge (i) pour les dépenses
devant être exposées jusqu’à la Constitution de la SOCIETE, par CNMC pour le compte de la
SOCIETE ; et (ü) pour les dépenses devant être exposées après la Constitution de la
SOCIETE, par la SOCIETE.

APS A AZ TE AR PE NUE COLE HIAARR AE rk, ES So RD AA XI
RACE A I MIRE PE CZ D, CO À BEA 6] RE Bi LATE HO 96, re
HEAR ENTOURAGE REA RE ER E HA SEA, URI
AE

ociés

,

CNMC devra, pour le compte de la SOCIETE, préparer ou faire préparer une nouvelle version
de l'Étude de Faisabilité Actualisée, dans le délai prévu à l'Article 4.2.5 ci-après, qui devra :
HEAR ENDE BEN THIEOUE FE 4.2.5 ALERT, ln —
PPRARART AT PERF ER ES, HU:

(a) Inclure les rapports des Études Complémentaires en annexe de l’Étude de Faisabilité
Actualisée; ef, de cas échéant

RAR IO D SUR 5 AA PET fr MED D ER 6 HAE A, EE ÉTÉ F
@) Dans lhypothèse où les résultats et conclusions des Études Complémentaires
remettraient en cause des éléments substantiels de l'Étude de Faisabilité Actualisée en
cause, être modifiée pour tenir compte des résultats et conclusions des Études
Complémentaires ou des discussions intervenues entre les Parties ; étant toutefois
précisé que dans l'hypothèse où les autorités congolaises demanderaient à recevoir
une version consolidée de l’'Étude de Faisabilité Actualisée et des Études

Complémentaires, CNMC devra préparer ou faire préparer une telle version
consolidée.

AIO DE FUI RATÉ EURE a 4 EDR SC ER 5 SR PE M à, NUE #
DU Am OZ M EI LT, EE, Gin
HUE, ANR CD BURPNLP RAR A AT AT PE DU SE TIR AN OU FT À JF
CRE, OUR RE EN C— EENRA

(ci-après l « Étude de Faisabilité Complétée »).

CFA CARE ATHEBEARRÉ ” D

Fi

CNMC transmettra à GECAMINES, pour information et non approbation, (i) le rapport en
français de chaque Étude Complémentaire dès sa finalisation et (ii) l’Étude de Faisabilité
Complétée et, le cas échéant tout rapport visé au (i) ci-avant non encore transmis à
GÉCAMINES, en français, dans un délai maximum de neuf (9) mois à compter de la date de
signature du présent Avenant.

RFA TIENNE H 9, A a RER (1) HAE ARR ES, 1%
APP AR  AADON AIG) HARAMNÉEZHERKRIE (0) AHN, EX
APS AT AT PEN AT, LEA F, ADS (D PHARBLEÉ RUATÆ ME
JR

14
4.3

Autres études

RAA

Les études de design préliminaire et définitif seront réalisées dans les délais indicatifs prévus par
le Chronogramme du Projet.

RD BED AE D AC LED A AN ER PTE HE ERARR PA En

La SOCIETE sollicitera, rapidement après sa Constitution, la réalisation d’une analyse fiscale et
comptable par un cabinet spéci implanté en RDC, sur les règles comptables
d'amortissement et de comptabilisation applicables aux opérations minières en RDC. Ledit

cabinet devra également réaliser un compte de résultat prévisionnel et un bilan prévisionnel des
trois (3) premiers Exercices Financiers. La politique d'amortissement de la SOCIETE sera
revue et arrêtée par les Parties rapidement après la réalisation de l'étude visée au présent
Article ».

LR EN LE, AN AIRE NRC) ANS PRET RLR CD
DES ÉTIA EAU AR CRUE AT BE AU 25 br ER 26 Pt E AO =
AIM SSAE RERO PEN a Re A PONRE PE BUER LEA RME AUD PER, DUR
PRES AOL A BEN 1 HOT IA MEN

ARTICLE 5. PÉRIMÈTRE COMPLÉMENTAIRE

É5ÆkAMETX

Les Parties reconnais s par la SOCIETE à un
terrain complémentaire à identifier au Sud du Périmètre Minier, d’une surface comprise entre
quatre virgule quatre kilomètres carrés (4,4 km?) et cinq kilomètres carrés (5 km?) (ci-après le
« Périmètre Complémentaire »).

AO, UA HIS BORA BEN THE A PA DE APT ALR, EH HR AO TETAA
AE AAA PT AR CANAFE” )

Le Périmètre Complémentaire sera transféré à la SOCIETE par le biais d’une extension du
Périmètre Minier couvert par les Droits et Titres Miniers. Cette extension sera réalisée par
l'ajout au Périmètre Minier d’un certain nombre de carrés couvrant une surface au moins

équivalente à celle visée à l'Article précédent.

ARC DORE W BUIOPQUE TA né DH RE DRE RE BEN] ZE AO À
BP DOULARÉRSEN, ZADORE LÉ T ERPTALE HIRTEX

Les Parties reconnaissent et acceptent que les terrains nécessaires à la constitution du Périmètre

Complémentaire font actuellement l’objet de droits et titres miniers détenus par un tiers, et que
l'obtention du Périmètre Complémentaire sera dès lors conditionnée par (i) la renonciation
préalable par ce tiers à la portion de ses droits et titres miniers nécessaires à la constitution du
Périmètre Complémentaire, et (ii) au paiement à ce tiers de tout montant d'indemnisation
susceptible d’être réclamé par celui-ci. GECAMINES ne pourra être tenue responsable du refus

éventuel du tiers concerné à consentir au transfert du Périmètre Complémentaire à la
SOCIETE.

BOARD, Ha BR ART DE HE DIE EH TE VER FE TRE A HO SURBGIE,
BRAHIZ EAN A NT DE AURA F2 CD BE AE PE HP RAR F0 D PO SE HR
AIBGIE 2): AT GE ASC AT TT RE ERA RE AT. RDA À
ARBRE AG ER BEN FT REA SU DE HI ARE SU

Sans préjudice des stipulations de l'Article 5.1.3, GECAMINES devra faire ses meilleurs efforts
pour permettre l’obtention par la SOCIETE de droits et titres miniers sur le Périmètre
Complémentaire dans les meilleurs délais, et en particulier négocier avec l'occupant actuel du
Périmètre Complémentaire pour :

LABS 5.13 ÆRMDENIANDE F, RM ZI RER DR EN IE RE
FR PAR AAR ZEN DZ EH BURBUE, DROLE ERA DÉHIALA 4 GE TA
DE

(a) Obtenir le droit pour CNMC d'accéder au Périmètre Complémentaire pour y
procéder à des levés topographiques et sondages dans les vingt (20) jours calendaires
à compter de la Date d’Entrée en Vigueur ;

HE A HNUE CZ HT (20) A ESA A, étre AA GA GENE
FR SEAL EMEA:

) Obtenir les données géologiques disponibles sur le Périmètre Complémentaire ;
BR IRAPAN UT DE AT FI HA CH:

© Aboutir à la signature entre la SOCIETE ct l'occupant actuel du Périmètre

Complémentaire, dans les trois (3) mois de la date de signature du présent Avenant,
d’une promesse de cession de vente (ou tout autre engagement similaire) des droits et
titres minies

portant sur les carrés nécessaires à la constitution du Périmètre
Complémentaire ;

FAR AUUERZ HE CG) NAN, PR BEN ART DTA
A AA RAR TT DE DE BE DORA BUREAU CRANEAÆ HER
DURE

() Négocier avec loccupant actuel du Périmètre Complémentaire le montant
d'indemnisation payable audit occupant au titre de sa renonciation aux carrés
concetnés ; ef

SAR DHEA A AGO A CHAR DE Her 17 ESC AT HAE
#1

@) Réaliser auprès du CAMI les formalités nécessaires à l’ajout des carrés obtenus au
Périmètre Minier.

BP BCE ur EE CAR DE HONTE HT D Fr ASE

La SOCIETE devra :

CASE

() Réaliser à ses frais l’ensemble des études et sondages (géologiques, géotechniques et
hydrogéologiques) nécessaires sur le Périmètre Complémentaire ;

FE SA SO AN 707 DE ré A9 MODE AA CHR, LEE ATK OC HE
LE

(b) Fournir à GECAMINES toute documentation nécessaire ou utile demandée par cette
dernière, pour la réalisation des formalités visées à l'Article 5.1.4(e) ; ef
PER 5140 MALE PSE, Te O HE DER HD SE HO BR 5 FA
AMD FI

16
© Prendre en charge l’ensemble des frais et coûts afférents à l'obtention du Périmètre
Complémentaire et des
études devant être réalisées sur le Périmètre Complémentaire et le montant de
lindemnisation payable à l'occupant actuel du Périmètre Complémentaire.

ARR A AN I DORA CA RTE RAR, CE EE ARS
DE EEE RAD ARR TE AR DELA A SEC THERE à

onnées y afférentes, en ce compris notamment le coût des

ARTICLE 6. FINANCEMENT - PRÊT D’ASSOCIÉ

6.1

6.1.1

6.1.2

6.2

6.2.1

PE 6% HABE-R AE

Frais engagés par CNMC préalablement à la Constitution de la SOCIETE
BEA FIRST AO ER ES ÉTAGE AU BF

Tout frais ou dépense supporté par CNMC préalablement à la Constitution de la SOCIÉTÉ et
dont la Convention, le présent Avenant ou l’Étude de Faisabilité Actualisée prévoit l'intégration
au Financement Initial pourront être effectivement intégrés et pris en compte dans le montant
du Financement Initial par une décision de la collectivité des Associés (une telle décision
constituant une Décision Majeure au sens de l’article 24.3.5 de la Convention) et sous réserve de
la présentation par CNMC à GÉCAMINES de justificatifs détaillés attestant suffisamment de la
réalité de ces frais et dépenses et de la nature adéquate/appropriée desdits frais et dépenses

R BEST RS Rif 4 0 ERA RE A9 Pr A RARES, HE En AAA DNER AT
AE PER PE SE AR DA PE JE À ER BE A4, DU PA A9 2 FIBRE SEE ARE A EPA
D OXENTE MIRE BE HNICE 2435 RENTE AIO A ROEA EIRE
he AEBTHEE PA Eté RU RE DE SZ 0e AIT SE HS Et EE SE FH AI
FSC SEA PE / RTE HIS MEUESE

a

Les justificatifs visés à l'Article 6.1.1, s'ils ne sont pas libellé
l'objet d’une traduction certifiée conforme en langue française.

B 611 RENE, AAA AT, MONA PAT A TOSORRAENT 227
RTIASCANE

en langue française, devront faire

Montant maximum de lInvestissement Initial

ARR BEBE EU EX A

Le montant maximum de l’Investissement Initial est fixé à la somme de huit cent soixante-et-
onze millions huit-cent mille (871 800 000) US Dollars, répartie comme suit :

RAR PE RUE LT SE A 7 (871 800 000) St, HA SH F:

(a) Soixante-dix millions (70 000 000) US Dollars, au maximum, au titre de la Ligne de
Crédit BFR ;

Bts) (70 000 000) Sc PE 2 R fe FAURE:

€) Cinquante-cinq millions (55 000 000) US Dollars, au maximum, au titre du Pas de
Porte ;
Hi fMEE 5 (55 000 000) ÆTCHIAT #4:

© Soixante-six millions huit cent mille (66 800 000) US Dollars, au maximum, au titre

des intérêts à PArticle 6.4.3 ; et

17
5 6.4.3 RME HU eu FF MEHR 73 (66 800 000) ÉAIALE: #7

() Le solde de six cent quatre-vingt millions (680 000 000) US Dollars, au maximum, au
titre du financement des Activités, y compris le financement du Contrat EPC,

FAIT (680 000 000) ÉTÉ EAUX, hé EPC AIÉS
MRBE,
étant précisé que le montant visé au (d) ci-dessus inclut un montant de quatre-vingt-neuf
soixante-dix (89 016 070) US Dollars maximum pour parer aux dépenses
sement prévues mais non expressément détaillées par l’Étude de Faisabilité Actualisée

millions seize mille

d’inves
(le « Montant de Contingencies »).
EURE, ES) PTALE HR ER ra MDN BU 6 75 FREE
C89 016 070) FIN, FAP AE dé 7 Ar PEN AE EAN ee ME A9 AELZR HE VE A PA] DA A
BEC CABLE" ) .

6.2.2 Toute dépense ou tout engagement de la SOCIETE: (i) constituant une dépense
d'investissement non expressément prévue par l’Étude de Faisabilité Actualisée; ou (ii)
susceptible de porter le montant de l’Inve: ï
l'Article précédent, devra être approuvé par le Conseil d'Administration de la SOCIETE, qui
déterminera également les modalités de son financement éventuel, une telle décision constituant

ement Initial au-delà du montant maximum visé à

une Décision Majeure au sens de l’article 24.3.5 de la Convention.

À DES FI AE Ar MER ALT AU (DH BR AT Ar PE SE BETA AR DA RA ALRE HE DE SC th:
RG AT RE GET BE UE UE LE TRE HO era AA JUL AR BEN TASER CALVE,
RES UE HNTRETEMEON SR, PORIOMIRE EE 2435 PTE MIE AR

6.2.3 Les modalités de financement de tous CAPEX de renouvellement nécessaires pendant
lExploitation seront arrêtées d’un commun accord par les Parties en fonction de la situation
financière de la SOCIRTE et avant toute décision du Conseil d'Administration à cet égard.

PA BE ME Pr FA BE A AS SC HR BE QE HO EI AR BEN] HO Et
AR, HER SUR EMULE RRRE ZA, IEEE.

6.3 Mise à disposition du Prêt d’Associé Initial
LUE EE NES
6.3.1 Il est rappelé que le financement de l’Investissement Initial sera assuré exclusivement au moyen
de:
MD, ARE HU RABE QUE LA FT URIE:
() La conclusion entre la SOCIETE et CNMC du Prêt d’Associé Initial, dans les
conditions s à l’article 13 de la Convention ; ef
RE ICR 13 RADENIRAE FR, REX TA EE CAE AA
LE
Al: #7
&) La Ligne de Crédit BFR.
DCS BE <> RAS HPHUE
6.32 Le montant total du Prêt d’Associé Initial devra correspondre, dans la limite du montant visé à

lArticle 6.2.1 au montant réel de l’Investissement Initial, soit aux coûts et dépenses
effectivement encourus par la SOCIETE pour la réalisation des Travaux de Construction,
moins le montant couvert par la Ligne de Crédit BFR.

18
6.3.3

6.3.4

6.3.6

64

64.1

LR 621 RTE BUR BEN, ARABE AR A RUN SET AA BE Sc Br 8,
BR BE DRE Ve CAE HO So PS Bite BH SR IAE, Ra BE RE FAURE
PTE a A0 A

Le Prêt d’Associé Initial sera mis à disposition de la SOCIETE par CNMC selon un plan de
décaissement semestriel établi annuellement sur trente-six (36) mois à compter de la date de
signature de l’Avenant (ci-après le « Plan de Décaissement »).

HARADIEEZHE TA GO FA, ERA ARR EIRE VERTE & EI
RER CFA RSR" D EN EMEA

Le Plan de Décaissement pour les semestres allant de la date de signature du présent Avenant
jusqu’au 31 décembre 2017 est joint en Annexe D au présent Avenant, laquelle sera insérée
comme une annexe G à la Convention. Pour chaque Exercice Financier suivant jusqu’à
l'expiration du délai visé à l’Article précédent, le Plan de Décaissement suivant sera spécifié
dans les Programmes et Budgets Proposés de l’Exercice Financier considéré.

AAA NES HE 20174 12 À 31 HERBE SOLE RIRE AAC HR
DURE D, HÉEA ER HUE AE Ge FF NE ER PTALE HU
RARE, RNB BATTERIE UN SRE BERG E ÉRIC ÉAALE à

LR IU GE ERIR, ARC UM AE BEBE IAE RIT SE, JrA Ed 422
(20%) HORIAAIRE AE SE VOTES: GO RARE, ÉRR%N AR, A
GR BEN UN, REA TER AQU, SSAEMIRR GE HNICE 2435 TA
RANERNTE

À compter de la Constitution de la SOCIETE :
HREANRYIZ HE:

(a) Tout décaissement au titre du Prêt d’Associé Initial sera effectué directement et
exclusivement au bénéfice de la SOCIETE ; e

DA EERE SIRET A EN ARE, HMBPENLEEE AGENT A

©) Tout paiement direct par CNMC à un fournisseur ou sous-traitant, direct ou indirect,
de la SOCIETE, ne sera pas considéré comme faisant partie du Prêt d’Associé Initial
ou du Financement Initial, et ne sera donc pas remboursé par la SOCIETE.

EPA ii PES RÉ Heat la Ref HE ak 2 Pi AE fe A BSL AT, AA
DATA ARE ER NE HE REA), DU, AE ARR RS.

Calcul des intérêts d’emprunt au titre du Prêt d’Associé Initial

LI ENTE 00e CUPNUUES

Sous réserve des exceptions figurant à l'Article 6.4.4 ci-après, il est rappelé que les intérêts dus
par la SOCIETE à CNMC au titre du Prêt d’Associé Initial seront calculés semestriellement, sur
la base d’un taux égal au taux LIBOR USD (six mois) plus huit pour cent (8%), sans que celui-ci
ne puisse dépasser neuf pour cent (9%).

19
BR RASE 644 RP BIPMBSR, MÉEUE, ÀENrl 1é ch ERA RNA Se A A ARE
AERALÉO ET —R, FC LIBOR Æ7c (6 AH) +8%, AE ANET 9%.

6.4.2 Les intérêts applicables au Prêt d’Associé Initial seront calculés et payables par la SOCIETE à
CNMC semestriellement, au 30 juin et au 31 décembre de chaque Exercice Financier, mais
seront comptabilisés de manière mensuelle. Le montant de chaque Annuité correspondant au
montant du principal du Prêt d’Associé sera payable annuellement, au 31 décembre de chaque
Exercice Financier.

A A PRE ER AO LS RE EH REX 9 A RE SCT XI
RENE RES 6 H 30 HA 12 H 31 À, ALEREA AiUk NAS AT RUE & 4
FEAT TX, BTS RE BERY 12 H 31 He

l)

64.3 Sous réserve des exceptions figurant à l'Article 6.4.4 ci-après, les intérêts dus par la SOCIETE à
CNMC au titre du Prêt d’Associé Initial pour la période allant de la date de mise à disposition
de la première tranche du Plan de Décaissement jusqu’à la date effective d’Achèvement de la
Phase Initiale, seront plafonnés à la somme totale de soixante-six millions huit-cent-mille
(66 800 000) US Dollars.

BRAS 644 RMI BIEMERSR, À ER SIN RIE —ÆAl 02 HE À Æ 9]
MBA BE SEP SELF, BEN En rh FR SAS A ARE AE HER ER TD AT
HE #73 (66 800 000) 7.

GA4.4 Par exception aux stipulations des Articles 6.4.1 et 6.4.3 :

FER 641 RATÉ 643 RALEHIBISR,

(a) En cas de suspension des Travaux de Construction par suite de la survenance d’un
Cas de Force Majeure :

A TR 6 EE LT SUEDE CAE UE ES, D:

. Le Prêt d’Associé portera intérêt au taux de cinq pour cent (5%) entre la
date de suspension des Travaux de Construction et la date à laquelle le Cas
de Force Majeure aura disparu ; ef

RUE LA IE Z HAT AT be EE A2 FAT AO ARE AR AE CRIZE DA
ADZE (5%) FH A

. Le montant d'intérêt en découlant augmentera corrélativement le plafond
visé à Article 6.4.3 ci-dessus ;

LECAA TE EP ARR PARE Dr ER 6.43 PRE HIS DUAL à

@) En cas de suspension des Travaux de Construction par suite d’un retard par les
autorités congolaises dans la délivrance des autorisations requises par la loi pour la
réalisation des Travaux de Construction, par rapport aux délais de délivrance prévus
par le droit applicable :

AE TERRA TALE URMIR, DIRUR CD BURPNLAIRE IR DUREE

PR NU SCHL VE TR 6 AO VE UE SE TRE, MU:

Q Le Prêt d’Associé portera intérêt au taux de cinq pour cent (5%) entre le
premier jour de retard et la date à laquelle l'autorisation en cause aura été
obtenue ou réputée obtenue ; e/
RER — A ADER VERTE RER REZ FA AE AE A SAIS
HAT (5%) iii: A

20
6.5

6.5.1

6.5.2

6.5.3

6.5.4

. Le montant d'intérêt en découlant augmentera corrélativement le plafond
visé à Article 6.4.3 ci-dessus ;

PE PP URL REREMINERE I ERSSE 64.3 RME HE TEA]

Æe

[C] les intérêts dus par la SOCIETE à CNMC au titre du Prêt d’Associé Initial seront
également calculés sur la base d’un taux de cinq pour cent (5%) pendant toute la
durée des Périodes de Suspension.
LE PA AO PE RATE, DES té re A ESC OT RAR RÉ CRLENÉ LI FT
LE (60) HAAETÉ.

Besoin en fonds de roulement de la SOCIETE

BRATENARSRR

CNMC s'engage à mettre à la disposition de la SOCIETE, au plus tard à la Date Prévue
d’Achèvement de la Phase Initiale, une ligne de crédit d’un montant maximum de soixante-dix
millions (70 000 000) US Dollars, destinée à financer le besoin en fonds de roulement de la
SOCIETE (ci-après la « Ligne de Crédit BER »).

RAA, ee HI AANT Et HUN 5e LH A0 1 À BEA RE TE AE 5 SON 75
(70 000 000) ÉTAT AA, HER REA NRA RER CFA RARE T
RARHBUE” D .

Tout tirage par la SOCIETE sur la Ligne de Crédit BFR sera assorti d’un taux d'intérêt de Libor
USD (6 mois) plus huit pour cent (8%), sans que ce taux ne puisse dépasser neuf pour cent
(0%). Le capital et les intérêts afférents à tout tirage sur la Ligne de Crédit BFR devront être
remboursés par la SOCIETE à CNMC dans un délai maximum de trois (3) ans à compter de la
Date de Production Commerciale.

RDA TES BE ed RE ER ROUE AIN LIBOR 7 (6 AH) +8%,
DEAR RES 0%. MER BE SE RE FAURE LE ER HO CUT ATARI, 2 À
RIALE REZ AR C3) #6 pa 8 SE MA EEE

Dans l’hypothèse où le besoin de financement du fonds de roulement de la SOCIETE varierait
au-delà du montant maximum de la Ligne de Crédit BFR, le Président de la SOCIETE devra
convoquer en urgence une réunion du Conseil d'Administration de la SOCIETE destinée à
prendre toute mesure nécessaire pour assurer le financement de ce besoin supplémentaire, étant
précisé que toute décision du Conseil d'Administration à cet égard constituera une Décision
Majeure au sens de l’article 24.3.5 de la Convention.

ART BEN I HO A PE RE RAD EE RE UE HO ce EUR EX AI LE
BNZRERRERZS AN, ACER TE RIDUNT A SE AU PE ÉE LA ot 2 SO
METRE, GATE, ERA OMIRR A HNCE 2435 APT MLENIE X
ie

Dans un délai maximum de trois (3) ans à compter de la Date de Production Commerciale, la
SOCIETE devra avoir négocié et obtenu, d’un syndicat et/ou de tout étab
financement ou de crédit de son choix, une ou plusieurs lignes de crédit destinées à assurer les
besoins futurs en fonds de roulement de la SOCIETE (ci-après le « Contrat BFR»). Le
Contrat BFR sera finalisé conjointement entre GÉCAMINES et la SOCIETE et approuvé par
le Conseil d'Administration (une telle décision constituant une « décision normale » au sens des
Statuts de la SOCIETE).

ement de

21
6.5.5

6.5.6

6.6

6.6.1

6.6.2

6.6.3

HER Z HER KE CG) HA, À BENIN CRE DR AITE ENTER
RER AR BE UE ONU PET AR LME SOUS, De PBUE À PER GE
NT ANNE BE ER CFA RAR MR A A” D. Dsl RE FPE
RAA BEN TRIER, HAN GS RUES BEN Se fn <iR
Rx” D

engage à domicilier
domicilient, sut tout

Afin de permettre la conclusion et le maintien du Contrat BFR, CNMC
ou, le cas échéant, prendre les actions nécessaires afin que ses Affiliés
compte indiqué par le syndicat et/ou l'établissement de financement ou de crédit concerné une
part des paiements à effectuer par CNMC ou, le cas échéant, les Affiliés de CNMC, à la
SOCIÉTÉ au titre du Contrat d’Achat.

RÉÉNAIERARANES RR AT, DA NE, RARE EU FR, REC EH
hé LEARN AI PE ER R AN / ER ie ok fe ÉÉNURIE SE HR 2 Eh RE Eh
A ER EN A RENTE CR TI HE MO.

à

Dans l’hypothèse où la SOCIETE ne parviendrait pas à conclure le Contrat BFR dans le délai
prévu à l'Article précédent, la Ligne de Crédit BFR sera maintenue par CNMC jusqu’à ce que la
SOCIETE soit en mesure d’obtenir un financement extérieur de son besoin en fonds de
roulement.

AR BEN IAE E HE HE RAR PS 2 2 BE ER HAN, er 4 GER)
BE RE POUR LE À PEN FT A RE 77 DR PE DO AGEN BE ER

Variation des capitaux propres

FTA NAS IAE)

Dans l'hypothèse où la SOCIÉTÉ se retrouverait dans la situation visée à l’article 664 de
PAUSCGIE, le Président de la SOCIÉTÉ devra soumettre à l'approbation de GÉCAMINES
un plan de reconstitution des capitaux propres de la SOCIÉTÉ dans des délais compatibles
avec le délai prévu à l'article 664 de l'AUSCGIE.

RUN RE FIM ARS 664 RTE TB, DUR DES FT HER TER
BARS 664 PT MLRE AO APR Pa BEN] Pr CAR EE QC RAA

À défaut de réponse de GECAMINES ou d'accord entre GECAMINES et la SOCIETE sur les
modifications à apporter au plan de reconstitution des capitaux propres dans un délai de trente
(30) Jours Ouvrés, celui-ci sera réputé approuvé, avec le cas échéant les modifications
convenues entre GECAMINES et la SOCIETE dans le délai prévu au présent Article,

RIRE ER RUES À ENS ET C0) A LEA PDP AA HE
FRITES, MAX RER PLATE, JR ÉRUES REX
RER TALE HO MAR D FT Et HUE À

Dans l'hypothèse où le plan de reconstitution des capitaux propres de la SOCIÉTÉ visé à
l'Article 6.6.1 serait approuvé, CNMC et GÉCAMINES s'engagent à voter en faveur de la
poursuite de l’activité de la SOCIÉTÉ et de l'approbation de ce plan.

ALES 6.6.1 PARENT R BEN I Pr ABUS ÆTERIE, DUA
HONTE BEN FT AR BE SE ARE EU NEA RER EE

à
Ex]

RATÉ RU

22
ARTICLE 7. REMBOURSEMENT DU PRÊT D’ASSOCIÉ

7.1

7 BARRE

Remboursement du Prêt d’Associé Initial

ADEME SR AU ÈEE

Le Prêt d
rembours

ssocié Initial sera remboursé par la SOCIETE à CNMC conformément au plan de
ent sur huit (8) ans figurant en Annexe E du présent Avenant, laquelle sera insérée
comme une Annexe H à la Convention (ci-après le « Plan de Remboursement »).

À BEN TRE AR AU PE E fg/L C8) FREE RUE A CRE PI ZA
Re PAPA ER EDEN CFA REA" )

Sous réserve des intérêts d'emprunts payables par la SOCIETE dans les conditions de Article
64, le Plan de Remboursement ne pourra pas avoir pour effet de faire rembourser par la
SOCIETE à CNMC, au titre du remboursement du capital du Prêt d’Associé Initial, une
somme supérieure au montant total décaissé par CNMC au titre du Plan de Dé
conséquent, les Annuités du Plan de Remboursement figurant en Annexe E au présent Avenant
seront confirmées ou modifiées par les Parties au plus tard au jour de l'Achèvement de la Phase
Initiale.

BRUN TIRER 64 ARE RME ÉESCRLEUR, RER ET FAR, À
BEN] 17 6 A EE HO RE A AS XF BA TE BE BRL ER F FE EH
A DE, AAA UNIX E PrATRAR RER TE RIRE ARE RUE DE OUT RE 4
AB EE LA RAR AT.

sement. Par

Le Plan de Remboursement sera révisé annuellement par les Parties et la SOCIETE, selon la
procédure applicable à l'approbation des Programmes et Budgets Proposés, pour tenir compte
de l’évolution du Projet et des capacités de remboursement de la SOCIETE.

LEE FRE DUR À BEN RE RE ARE, AE AP ERRIS HER
HETRR RE RAE DOUTER BEN BIT REA TRI

Dans l'hypothèse où la SOCIETE ne serait pas en mesure d’honorer intégralement une Annuité
du Plan de Remboursement (ci-après un « Solde Non Remboursé ») avec sa propre trésorerie,
le Compte de Réserve et les éventuelles Indemnités d’Assurances versé la SOCIETE, le
Président devra immédiatement convoquer une réunion du Conseil d'Administration aux fins
de déterminer les mesures à adopter pour remédier à cette situation, étant précisé que (i) le
Solde Non Remboursé pourra être reporté sur la ou, si nécessaire, les Annuit
Plan de Remboursement, et (ii) les Parties devront prendre toute mesure nécessaire pour
rembourser le Solde Non Remboursé dans les plus brefs délais, en ce compris :

AR BEN SE ED IE Se A IR AE ET RE TE A EX EI DC HT PRE
BOOT RETIRE AA ÉMER CFA CRIER"), DSRNIEN
BÉRERADN HADEMRBOZÉIBPNEREUENE, RTE, AREAS
FRERE RTE RU RERERR RILAERE CAEN ADEAALEUES: A
GO PAR UT A D BE HAE DATE HA AO AR PA RE A RERO EX, Sn GE:

uivantes du

(a) Une augmentation du volume de production de l'Usine ; ef

HELP in ÉUE PRE AI

) La renégociation du Plan de Remboursement.

RIRE TER.

23
7.1.6

Toute décision du Conseil d'Administration prise en application des stipulations du présent
Article constituera une Décision Majeure au sens de l’article 24.3.5 de la Convention.

DEAR LE SEE UT OCR À AE US 243.5 PTE MIE XX.

Sans préjudice des stipulations de l'Article 7.1.6 et de l'engagement de la SOCIETE à
rembourser le Prêt d’Associé Initial dans les conditions prévues par la Convention et le présent
Avenant (qui seront rep: et détaillées dans un contrat de prêt à conclure entre CNMC et la
SOCIETE dans le délai visé à l'Annexe I), ni la SOCIETE, ni GECAMINES, ne seront
responsables des conséquences éventuelles : () d’un cas de défaut de CNMC vis-à-vis de ses
propres bailleurs de fonds susceptibles de participer au financement du Prêt d’Associé, le cas
échéant ; ni (ii) des mesures prises par CNMC pour éviter ou remédier à un tel cas de défaut.
Par conséquent :

LEARN 7.1.6 RHTATDE FA À ES EI LE À GE CAT ASE CE AN
BE HO RAR PI Er BA ARR BEN FT AE AUX Tr REA OA) HAL IX
PERRET ANR ARR PR AT RQRE FR BEN AE REED DU FAT BB PE RAR
ASE: OPA ENTRE SES ET AAIRE AE RE PE À RO ÉUÉ2U à (D
HERBUNIA RES RUARROZÉEAU RIRE. PA:

(a) CNMC renonce expressément, de manière inconditionnelle et irrévocable, à tout
recours ou réclamation où demande contre la SOCIETE et/ou GECAMINES, sur le
fondement ou en relation avec la survenance de tout cas de défaut de CNMC au
remboursement de ses propres emprunts ; ef

sh 2 PEAR LE 1 DR EN PAS RE
A JE SORTE 2 D ER A ERREUR A

,

Ex]

©) CNMC s'engage expressément, de manière inconditionnelle et irrévocable, à
indemniser la SOCIETE et/ou GECAMINES contre tout préjudice, dommage,
perte, passif, pénalité ou autre préjudice direct ou indirect, subi par ces dernières sur
le fondement ou en relation avec la survenance de tout cas de défaut de CNMC au
remboursement de ses propres emprunts.

Eh BA LC PARUS A ARS A9 DA Rd eg À EX TA ER RER
A HE ER AO EE 24 Et 2 ER IR DA nt A A CA BEA I AI /
FR) ÉSHIRUR, UE, SE UE MER ME É Bet BUTEUR

Il est rappelé en tant que de besoin que :

AT RE Be

(a) CNMC pourra consentir une Süreté sur ses Actions de la SOCIETE, dans les
conditions prévues par la Convention, le présent Avenant et les Statuts de la
SOCIETE, à condition qu’une telle Sûreté soit consentie pour garantir le
remboursement des financements souscrits par CNMC pour financer le Prêt
d’Associé Initial, à l'exclusion de tout autre financement ; ef

HR ERA TER ER ARE RDA ENT SEAL HI PE FAT REA
FR BE TR EUCEMER, RP ZÉERANR EE ff €
PRÉPARER ER RUE TUE T HORDE RU RER, HARRMRAE RARE AI

@) Les Actions détenues par GECAMINES dans la SOCIETE ne pourront être nanties
que conformément aux stipulations de l’article 13.4.2 de la Convention.

24
7.2

7.2.1

7.2.2

7.2.3

7.2.4

RARE FAUNE 1342 ALERT, re RENPTRPA AIR EN IR E
TEL EUR,

GECAMINES s'engage et se porte fort que les membres du Conseil d’Administration nommés
par GECAMINES voteront en faveur de l'approbation des nantissements expressément prévus
par la Convention.

TROP AGÉAERR, ER OA AE Gi HIER 2 AR ONLY À BE MR )OP BA AL HO DCI

Compte de Réserve

BEERS

Afin de permettre le remboursement du Prêt d’Associé Initial selon les Annuités prévues par le
Plan de Remboursement, la SOCIETE ouvrira auprès d’une banque à sélectionner
conjointement par les Parties, un compte bancaire destiné à servir de compte de réserve pour le
remboursement du Prêt d’Associé Initial (ci-après le « Compte de Réserve »).

DE TE RER HORS ARE RME RE TRE ER À EX I OUT SRI
RAT N RAT, PEER KR DRE MIRE ER CFA A ER
AB),

Sauf décision contraire de la collectivité des Associés adoptée conformément aux stipulations
applicables aux Décisions Majeures vis
disponibles sur le Compte de Réserve ne pourront être utilisés que pour permettre à la
SOCIETE de combler un éventuel Solde Non Remboursé au titre du Plan de Remboursement
ainsi que de rembourser toute dette éventuelle de la SOCIRETE vis-à-vis de tiers pouvant exis
à la Date de Sortie.

BRIBERENAES BEPNICE 243.5 RH ROUE MAUR A DESR, Ré KIT EH
AIG HET BEN I RER PET NI FAT RERO RÉ RER, DU REBIEIZ A
ARRETE EN DORE = AH TA AT RERO ES

s à l’article 24.3.5 de la Convention, les fonds

Toute rémunération éventuelle du Compte de Réserve sera versée sur le Compte de Ré

Re SR AO TA PT EH AIDES fi KI

Le Compte de Réserve sera alimenté de la manière suivante :

LEA EST ENS

() La SOCIETE établira, dans les dix (10) Jours Ouvrés de la fin de chaque trimestre,
des comptes intermédiaires du trimestre écoulé sur la base desquels la trésorerie nette
d'exploitation sera calculée conformément à la formule suivante (ci-après la
«Trésorerie Nette d'Exploitation ») :

HRRBEARZ HET Go) ALERTE EAN
FR, TE ARR AU ER ARE RGO EEE HER CF
Fe “BÉRMEM" ) à A

E)

EBITDA
ÉBÉTIA REA BTAUE

Variation du besoin en fonds de roulement pendant le trimestre écoulé (à saroir
la variation du poste « clients » + la variation du poste « stocks » - la variation du poste
«fournisseurs »)

ERA REE RR AE Can RP RAR S+ SEK” RFA
Han. OURS” IF HE)

Excédent de Trésorerie d'Exploitation

BERERAR

- provision pour Impôts sur les Sociétés

IR BUATER

Excédent net de trésorerie d'Exploitation

- BÉFREMAR

-  CAPEX dépensé pendant le trimestre
BIENNE ASE HT (CAPEX)

Excédent net trimestriel de Trésorerie

TO RÉRERFAR

- provision pour cinquante pour cent (50%) des intérêts au titre du Prêt
d’Associé Initial payables lors du semestre en couts ;

ATEN AIRE AE CRIS TA 2 RE (60%) HOMER

provision pour vingt-cinq pour cent (25%) du montant de l’Annuité
correspondant au montant du principal du Prêt d’Associé Initial ;

RAT BUE Se O0 NAS A EE TE 2 FE (25%) fi
HER:

provision pour vingt-cinq pour cent (25%) des montants payables par la
SOCIETE au titre du Contrat de Services CNMC et du Contrat de Services
GCM pour l’année en cours

MATE À À D ER RSS À AR OA RE € TEST AT
HEAR ER (25%) HER Æ

= Trésorerie Nette d'Exploitation

BERREN

Jusqu'au jour où le Compte de Réserve aura atteint la somme totale de cent quatre-
vingt millions (180 000 000) US Dollars, ou tout autre montant maximum décidé d’un
commun accord par les Parties, le Compte de Ré: sera alimenté chaque trimestre,
à hauteur de quatre-vingt pour cent (80%) de la Trésorerie Nette d'Exploitation, sauf
décision contraire du Conseil d'Administration (une telle décision constituant une
Décision Majeure au sens de l’article 24.3.5 de la Convention).

RARE EE DL PLU AZ /L TE (80%) DEA SKI, AU
BK RUES EI] LS ALT 75 (180 000 000) 722 H, UT TETE PRO HE
Abc 2 À, BRIE DA ARUUX GX DODUR A A HNICE 243.5
RPRALE IE RO

26

7.2.5

7.2.6

Les fonds disponibles sur le Compte de Réserve ne pourront être prélevés que conformément
aux stipulations suivantes :

RAR FLE 7 ATH ER UK EROTTAE&:

()

E)

Tout prélèvement sur le Compte de Réserve nécessitera une décision de la collectivité
des Associés, une telle décision constituant une Décision Majeure au sens de l’article
24.3.5 de la Convention ;

A SR HAL ART DE EH GE BEA RSR OX, DUR À A NICE 243.5
FRPTALE HUE RC:

Les fonds disponibles sur le Compte de Réserve ne pourront être utilisés que
conformément aux stipulations de l'Article 7.2.2 ci-dessus ; ef

HA RERO ABERE RER ER 722 RHOBLE EM: AI

En cas de prélèvement de fonds sur le Compte de Réserve, celui-ci sera de nouveau
alimenté conformément aux stipulations de l’Article 7.2.4 ci-dessus, jusqu’à atteindre
le plafond visé à l’article 7.2.4(b).

EUR A RES, DURE EIRE 7.2.4 RURALE NT DELA RU,
ÉRASE 724) Æ PTE AO EE A

Au jour de l'exercice par GÉCAMINES de son Option d’Achat, le solde éventuel du Compte
de Réserve devra être utilisé comme suit, sauf décision contraire de la Collectivité des Associés,
une telle décision constituant une Décision Majeure au sens de l’article 24.3.5 de la Convention :
BRU R ENS AR OUX GR OUINÉ 2435 RADENERRNO , -RENAT
RTE PEN À, fi IR AT RE TR AUN AT FRE:

()

E)

En priorité, pour rembourser un éventuel Solde Non Remboursé existant à la Date de
Sortie ;

ARRETE TER 2 A ATARI AE EN FE:

En l'absence de Solde Non Remboursé existant à la Date de Sortie ou s’il reste des
sommes disponibles après remboursement du Solde Non Remboursé visé au
paragraphe (a) ci-dessus, pour la compensation de déficits financiers, la mise en œuvre
par la SOCIETE des opérations de maintenance corrective identifiées, le
remboursement des éventuelles dettes de toute nature existantes de la SOCIÉTÉ
et/ou la constitution ou reconstitution des provisions ou réserves financières
imposées par le droit applicable ou simplement recommandées par les normes de
l'industrie minière internationale, en particulier celles relatives aux régimes de retraites

s, à la fermeture des Activités ou la réhabilitation au sein du Périmètre

ARE AZ HE RE EH FER ER PEER EE (a) Be Pr PU BA A9 RÉ EE 7
ANA BEA, DA PMR SE À EN FI So me AU ZA IE PE AE ZE 2h,
RE À BEN FT AE LE A RE EH fé 35 A RUES re On APR E PTALRE
FER LA MX BR ME HE CHA SEE SU &&, JTE RAT
BAGHIRE, RIRE Een D PH SM I SEUE& U : A

S'il reste des sommes disponibles après réalisation des affectations vi

paragraphes (a) et (b) ci-dessus, ces sommes seront distribuées entre les Associés de la
SOCIETE.

RER Ca) A1 CD) BETALSE HUE OA TR RUES, ZA DRE À
BE AUREZ AT UL

es aux

27
7.2.7

7.3

Par exception à l’Article 7.2.6, dans l’hypothèse où le Prêt d’Associé Initial serait intégralement
remboursé au jour de l'expiration de la Durée de Remboursement, alors :

FENTE 7.2.6 RAGE HIS, ÆPATRARR ARE RTE EE ARR EN 2 A RÉ Ae, JU:

(a) Au jour de l'expiration de la Durée de Remboursement, le montant maximum du
Compte de Réserve visé à l'Article 7.2.4(b) sera réduit à cinquante millions
(50 000 000) Dollars US ;

RO REZ À, 6 7.24) ÆALE HO fi 6e RÉ en AOC PE AR
(50 000 000) 7;

&) À la date d'expiration de la Durée de Remboursement, le solde éventuel du Compte
de Réserve excédant le montant maximum visé au paragraphe (a) ci-dessus sera
affecté par décision de la Collectivité des Associés adoptée conformément aux
stipulations applicables aux Décisions Majeures visées à l’article 243.5 de la
Convention ; ef

RER IR 2 À, BEEN EP (a) Be PR pe AO fr AR AT AE A LE TRE
FAR AR SRE À VE ROUES 24.35 PAUSE HI RCE AT AL: A
© au jour de l'exercice par GÉCAMINES de son Option d’Achat, le solde éventuel du
Compte de Réserve devra être utilisé conformément à l'Article 7.2.6 (à l'exclusion de
son paragraphe (a)).
RON SE HERCZ À, AR SR AT RER AR RERORESE 7.2.6 RÉALE
EX) BLÉRSD HER.

Volumes Minimums

EURE

Les Volumes Minimums visés à l’article 9.3.6() de la Convention seront déterminés de la
manière suivante :

RENDUE 9.3.6 Gi APTE NI BUR I PE ERA RE DT UE +

() Chaque Programme et Budget Proposé devra contenir le Volume Minimum devant
être produit par la SOCIETE pendant l’Exercice Financier suivant pour pouvoir
rembourser l'Annuité arrêtée dans le Plan de Remboursement pour ledit Exercice
Financier ; e
RENE ERIS PURES ARABIE, ZAR A EN RE F —
ANJU GS PE PA RER RE FE ARE AE RLE LE AU 2 SRE PA A Pt
ARPEHE: AI

&) Le Volume Minimum de chaque Exercice Financier sera exprimé dans le Programme
et Budget Approuvé en «tonnes de Produits à produire trimestriellement par l’Usine
».

EAN AL EE A pe AR HA PE Re LE LEA AU 26 ER BUS PER, AT 2
SLI ARE PP EC"
Le Rapport de Performance trimestriel visé à l’Article 7.5 devra mentionner, pour chaque
trimestre, la quantité réelle de Produits produite par l’Usine sur le trimestre écoulé (ci-après les
«Volumes Réels »).
DB 75 RNA ÆRERRRÉERAER, FDA, DIE RREPTE PUS ER
PEAR CFA RIRE" )

28
7.3.3

7.4

TA

74.2

Dans l'hypothèse où les Volumes Récls :
AR BR PE HE:

(a) Seraient inférieurs aux Volumes Minimums pendant deux (2) trimestres consécutifs,
le Président de la SOCIETE devra convoquer en urgence une réunion du Conseil
d'Administration de la SOCIETE destinée à prendre toute mesure nécessaire pour
remédier à cette situation, étant précisé que toute décision du Conseil
d'Administration à cet égard constituera une Décision Majeure au sens de Particle
24.35 de la Convention ;

ESS C2) RARE BURN PER, REA RANK AIRES 2
D, HART A DEAD DUARROZAES, Ia ÉURt, Zn
REVUE 243.5 RTALENTE XX:

&) Seraient inférieurs aux Volumes Minimums pendant quatre (4) trimestres consécutifs
pour des raisons imputables à l’équipe de direction nommée par CNMC,

GECAMINES pourra demander à CNMC de procéder à un changement complet de
l'ensemble des membres de l’équipe de direction nommés par CNMC ; on

Æ DNA SE A EE di AO BEA RAI TT BCE SET (4) PABARTE
AR PE REA, DUR DDR AT BR rh ER 6 A AE Br ERA EE
AR:

[C] Seraient inférieurs aux Volumes Minimums pendant huit (8) trimestres consécutifs,
GECAMINES pourra demander la nomination d’un Expert Indépendant chargé de
réaliser, aux frais de la SOCIETE, un audit technique et/ou financier destiné à
identifier les raisons de cette sous-production.

ES /| (8) PAÉBAR FRET ES, É REPÉRER CD 44h
SLR CR EN TA) SERA / UE it DZ PER
HE

En aucun cas le cumul des Volume Réels ne pourra dépasser le Tonnage Maximum.

LATE De FSC PRE RAT EX

OPEX Convenus
HERERE

Les Parties conviennent que les OPEX Convenus doivent correspondre au montant des
charges d'exploitation et dépenses d'investissement au cours d’un Exercice Financier donné au-
delà duquel la possibilité pour la SOCIETE de rembourser l’Annuité arrêtée dans le Plan de
Remboursement pour ledit Exercice Financier ne peut plus être assurée.

HOT, PURES PR NOT NE HE RE TU GE BE ASE SU AI BOAT SC HT EEE
HAT, DA BE RAP RS BEN FT RES EU GE RER RIT Pr fa AO AT BE

Les OPEX Convenus seront déterminés de la manière suivante :
PES RARE DA OT UE +

(a) Chaque Programme et Budget Proposé devra contenir les OPEX Convenus retenus
pour l’Exercice Financier suivant, déterminés sur la base de l’Annuité arrêtée dans le
Plan de Remboursement pour ce même Exercice Financier et décomposés au
minimum comme suit :

29
BR ERIMBURE RENE RU SERRES ERA, HT RERIT
RIRE HZ AE RTE ART RUE AE AUD MEN A Fe

+ Coûts d'exploration ;
BRR A:
e Coûts d'exploitation minière ;
DER A:
© Coûts de consommables et intrants (total/traitement/cuivre/cobalt/autres) ;
FÉMABENRAE CEE / 00 C/#l/#4/ UE) :
© Coûts d'électricité (total/traitement/cuivre/cobalt/autres) ;
EURE CAN /#l/#4/ UE) :
© Coûts de rémunération (total/traitement/cuivre/cobalt/autres) ;
MIRE CÆB/ bn C/#9/6h/ HA) à
e Coûts indirects de production ;
PERTE A
e Coûts généraux et administratifs ;
SR AT HER A
e Coûts de commercialisation ;
AR A:

e Total;

PE
e Coûts d'exploitation fixes ; ef
EURE REA: A
e Coûts d'exploitation variables.

HET ES

&) Les OPEX Convenus de chaque Exercice Financier seront exprimés dans le
Programme et Budget Approuvé en « USD / tonne de Produits produite à l’Usine ».

BEN SEE RE AU 2 ES EE RAR PE HOME AISÉE ERIS HU PIRE, MALE
ÉRIC/RME LI PER PE An à

74.3 La Rapport de Performance trimestriel visé à l'Article 7.5 devra notamment mentionner, pour
chaque trimestre :

D 7.5 RARE HI BERNIE RENTE:

(a) Le montant réel des charges d’exploitation supportées par la SOCIÉTÉ sur le
trimestre écoulé (ci-après les « OPEX Réels ») ; e

LE ERRER BEN I PAGE E SRE CFA RRGÉRE" ) :

@) Le montant réel des dépenses d'investissement supportées par la SOCIÉTÉ sur le
trimestre écoulé (ci-après les « CAPEX Réels »).

30
744

7.5

LEE RRER DEN I PTE ROBE BE TES RER AT CFA RER RASE" )
Dans l'hypothèse où la somme des OPEX Réels et des CAPEX Réel :
FPE À RAA BEA ER +

@) Serait supérieure aux OPEX Convenus pendant deux (2) trimestres consécutifs, le
Président de la SOCIETE devra convoquer en urgence une réunion du Conseil
d'Administration de la SOCIETE destinée à prendre toute mesure nécessaire pour
remédier à cette situation, étant précisé que toute dé
d'Administration à cet égard constituera une Décision Majeure au sens de l’article
24.3.5 de la Convention ;

ES C2) RARE ENS EMA, A ENFIN A ES
KA DURBUNA DIE MIRE RAR ROZ ÉE, M NDE, PME
BEDNDUE 24.35 RENTE XX:

&) Serait supérieure aux OPEX Convenus pendant quatre (4) trimestres consécutifs, (i)
le Président de la SOCIRTE sera tenu de présenter aux Parties un plan de
restructuration des coûts qui sera soumis à l'approbation de la collectivité des
Associés, toute délibération sur ce plan de restructuration constituant une Décision
Majeure au sens de l’article 24.3.5 de la Convention, et (ii) si cette situation est
imputable à l’équipe de direction nommée par CNMC et que GECAMINES en fait la
demande, CNMC devra procéder à un changement complet de l’ensemble des
membres de l’équipe de direction nommés par CNMC ; on

AE (4) MARS EIEIS ERA, ORAN RM DOUTE —
BAR ESA TERI, RIDE RERO, AZ RATE RIRE
AUNICE 2435 RENTE ARR AIG) A DA SE A EG AZ H
RAR R SES ÉBE, HE RER, DEA ENTER EE
ERA ARRET AE 2€

© Serait supérieure aux OPEX Convenus pendant huit (8) trimestres consécutifs,
GECAMINES pourra demander la nomination d’un Expert Indépendant chargé de
réaliser, aux frais de la SOCIETE, un audit technique et/ou financier destiné à
identifier les raisons de ces surcoûts.
BEBE | C8) PARIS ER AU, ER DRE AT ERA di Ah Lx
CU AR BON DRE) BUS BA / QU it, EUR
AUX

Rapports de Performance

BEURE

ion du Conseil

À compter de la Date de Production Commerciale, le Président de la SOCIETE préparera et
soumettra chaque trimestre au Conseil d'Administration et aux Parties, un rapport de
performance substantiellement conforme au modèle figurant en Annexe F au présent Avenant,
laquelle sera insérée comme une annexe I à la Convention (ci-après un «Rapport de
Performance »).

RARE Aie, RE NRRER EN 7] HER PAIE HE ADO ET SR
ARR DDC Eh Pr PARA FR TERRE, RAR ER 6 BED E
BTE CFA SRE” )

Le Rapport de Performance de chaque trimestre devra être préparé et communiqué aux
personnes s à l'Article 7.5.1 dans les quinze (15) Jours Ouvrés à compter du dernier jour
dudit trimestre.

31
RME ÉNÉ RE HE RE (5) ALIERRE JFNUXE
B 7.51 RPTAÆE IA.

Chaque coût ou dépense mentionné dans un Rapport de Performance devra être présenté sous
un format :

PUR rh PTE R AU RE 2 RAR ER 2 ANA AR A FE

@ Valeur absolue, en millions de Dollars US ; e/
LITE, CNE TRI AI
6) Valeur unitaire, en Dollars US par tonne de Produit produite à l'Usine.

ÉRUE, MADAME TI PHP ie

ARTICLE 8. ASSURANCES

8.1

sx Re

Obligation d’assurance

RES

La SOCIETE devra conclure l’ensemble des assurances habituellement contractées par des
opérateurs miniers prudents et raisonnables agissant en RDC et permettant de couvrir
notamment les risques liés :

PUR TIRE TERRA RE TEA BE DURIEE UT UC É AURA ENTRER, DU
FE UT FU:

@ À sa responsabilité civile (professionnelle et extracontractuelle) ;
SRSHSUE CORILAUEHO AIX:
) Aux chantiers, aux Installations et aux équipements ;
STI, EAN AA:
© Aux pertes d'exploitation ; e/
BE SAAR: AI
(@) Au remboursement du Prêt d’Associé,
EL ENLE CES

par la souscription de polices d’assurances en conformité avec la réglementation applicable
auprès de compagnies d’assurance internationalement reconnues (ci-après les «Polices
d'Assurance »).

Rs AAA BLANALE, 10 El Br ARS NT UURR ES CFA ARE” )

CNMC s'engage et se porte fort que la SOCIETE souscrira et maintiendra en vigueur
l'ensemble des Polices d'Assurance retenues d’un commun accord entre les Part
réalisation de l’Audit Assurances, à l'exception de la Police Sinosure visée ci-après. À défaut de
souscription ou de maintien en vigueur par la SOCIETE de lune quelconque des Polices
d'Assurance retenues d’un commun accord entre les Parties à l'issue de l'Audit Ass

rances,

32
8.2

8.2.1

8.2.2

8.2.3

8.2.4

CNMC indemnisera la SOCIETE et GECAMINES de tout préjudice, dommage, perte, passif,
pénalité ou autre préjudice direct ou indirect, subi par ces dernières sur le fondement ou en
relation avec la réalisation d’un des risques qui aurait dû être couvert par la Police d’Assurance

non souscrite et/ou non maintenue en vigueur.

DA ÉRES  É E RR UT —BUX

HA ERREUR, BEN RTE HE SEA A9 AE
ri
1
À

HAE PÈRE DRE RP PRE AO BR GE TADE HE RARES AR ENT RU
RE A ER OT BOX RRÉU Æ ÉRSE  ARAERPARSE SO E9, DUR A Et À
RATER ARE RER A PRE / RSR PR 80 PASSE 6 A DUR TE PE 9 PA

ROUE, SR HUE MER ME ERREUR

La SOCIETE communiquera aux Parties, dans les dix (10) jours calendaires à compter de leur
conclusion, chaque Police d'Assurance souscrite ainsi que tout avenant applicable

ultérieurement aux Polices d'Assurance souscrites.

RDS TI A RES FE Go) FERA AA
ISLE.

Audit d'assurance

RÈNÉ

RAT AMI AU PR TOR LUE ER

Dans les trois (3) mois à compter de la Date d’Entrée en Vigueur, les Parties procéderont à un
audit des Polices d’Assurance disponibles et accessibles par la SOCIETE (ci-après l’« Audit

Assurances »).

FAHAUERNCZ HE C3) PAP, ORNE BE ET AO ANT SR AS A PR AE

FR CFA RÉ É”" )

L’Audit Ass
expérience s

rances

commun accord entre les Parties, ou à défaut d’accord entre les Parties dans les

calendaires à compter de la Date d’Entrée en Vigueur,

ra réalisé par un courtier internationalement reconnu et dis:
nificative dans le domaine minier et en RDC. Ledit courtier sera sélectionné d’un

osant d’une

x (10) jours
par application de la procédure de

sélection de l'Expert Indépendant visée à l’article 29.3.3 de la Convention. Ce courtier ne devra
pas être un Affilié des Parties, ni être domicilié en République Populaire de Chine ou en RDC.

ARS eh 2 DRE Ba 4 RE A RIRE HER FAR EE 280 ARE 2 SE
RARE UM HOT BCE, ERA À 8 BE PNUE CZ HE + Go) AH

HR BUT, ARE ENS 20.33 ÆTALE MARNE E RHIHEEAET. ZAR
RARE RM ZE OUT RER N 7], HAE ARE RE EG RAT RIRE ER

L'Audit Assurances devra lister l'intégralité de
par la SOCIETE pour couvrir les risques

Polices d'Assurance susceptibles d'être conclues
s à l'Article 8.1.1, ainsi que pour chaque Police

d'Assurance, () sa durée, (ü) le montant de sa couverture, (ii) les risques couverts, (iv) les

principales exclusions et (+) son coût.

ARR AE ERA DEN FT nl BBA AU EURE, DURS 811 ÆTADEHIRUR, DA
RÉHENIOMIR, GREAT (DEMI, MEET OHRE.

Le rapport du courtier visé à l'Article 8.2.2 ci-dessus devra être disponible dans les deux (2)

mois maximum à compter de la Date d’Entrée en Vig
courtier sur un autre délai.

ER 8.22 RE APR ZE 2 RE NZ A À BE
PIED, BRIPOOT SRE TUE HAE AITR

33

ueur, sauf accord des Parties et du

HXERCZHERKE C2) FH
8.2.5

8.2.6

8.3

8.4

84.1

8.4.2

À réception du rapport visé à l'Article précédent, les Parties disposeront d’un délai de vingt (20)
jours calendaires pour déterminer, sur la base dudit rapport, la liste des Polices d'Assurance
devant être souscrites par la SOCIETE.

ARE ERPTALE REZ RE, MOT Æ CT C0) FAHAN, RE RER E
ER BEN VU TRE IR à

La SOCIETE ne pourra pas débuter les Travaux de Construction avant d’avoir souscrit
l'intégralité des Polices d’Assurance applicables aux Travaux de Construction et retenues d’un
commun accord entre les Parties à l'issue de l’Audit Assurances (à l'exclusion de la Police
Sinosure).

FDUARERTERTÉEREN ER BUS ATÆURE CEE CR AUTRE BR
DD AT, AREA FDL LE.

Assurances des sous-traitants

AR AT ERES

Le rapport du couftier visé à l'Article 8.2.2 ci-dessus pourra, si le courtier l'estime utile, habituel
et adéquat pour des opérateurs miniers prudents et raisonnables agissant en RDC, préconiser
que certaines Polices d’Assurances soient sousctites au niveau des sous-traitants de la
SOCIÉTÉ.

ARE RE EU JON RER RAD ERREUR EE, HR ZE AE A L UN
ATADE MURS, DER 82.2 ÆPTALE HI PRÉC RE DES RAR
PARA BL NRERE RE à

Assurance Sinosure

ARR

CNMC déposera, au plus tard à la Date de Démarrage des Travaux de Construction, un dossier
de souscription d’assurance investissement auprès de CHINA EXPORT AND CREDIT
INSURANCE CORPORATION — SINOSURE pour couvrir les risques suivants : guerre et
crise politique, contrôle des changes, expropriation et violation du contrat par les autorités
publiques ou les sociétés étatiques (ci-après la « Police Sinosure »). CNMC s’engage à souscrire
et à maintenir en vigueur à ses frais la Police Sinosure jusqu’au remboursement complet du Prêt
d’Associé Initial.

ch ERP EEE AE DFE A2 FO CU FREE À —— ch EE UNE PE
ARR HIICAE, UNE PRES F3 DM ia RU: ARR ECGR SEAL, JL ÉBR I, EME
RDA CFA CE MRE ” ) ERA RG AE SOFIAERE PR UR
HUIT É PTE A ARE MERE

En cas de survenance d’un sinistre couvert par la Police Sinosure, CNMC sera réputée avoir
perçu de Sinosure le montant maximum d’indemnisation prévu par la Police Sinosure pour le
éré, et la SOCIETE sera libérée vis-à-vis de CNMC du remboursement du capital
s du Prêt d’Associé Initial à concurrence dudit montant, sans préjudice des droits
résiduels de Sinosure au titre de l'indemnisation versée à CNMC. Par exception, dans
l'hypothèse où CNMC fournirait à la SOCIETE et GECAMINES une attestation de Sinosure
démontrant que le montant total des indemnités d’as:
montant maximum d’indemnisation prévu par la Police Sinosure, la SOCIETE sera libérée à
concurrence du montant effectivement perçu par CNMC.

A EE fes PUR EL PAR ni HO DURS, 5 A D AE RS fe Pt 2 DURS PT
DRE A SE 2 ni ch ot ré9 c R R UOE RAA ÉO TRE F,

LE BRMPAURE PA BR À EX I De rh A EE RO RE ER AT AIRIS à
PEN DIR, EE BE TA RER ER AUENT, DE SH rt

sinistre con:

et des intér

rance perçues était moindre que le

à

34
8.4.3

8.4.4

HR AURA PRE PTE AE D A OUI a ER € Se x
RE RDUADUE PA Su BR À EN FT HT RE USE

Les Parties reconnaissent et acceptent que la souscription par CNMC de la Police Sinosure est
conditionnée par l'accord de Sinosure à accorder sa garantie au Projet. CNMC ne pourra être

tenue responsable du refus éventuel de Sinosure à conclure la Police Sinosure, étant précisé
qu’en cas de survenance d’un tel refus, les Parties devront se retroi

s’accorder sur toute solution alternative à l'absence de conclusion de la Police Sinosure.

DUT AT ATIETRR, EP ERA UP RAR LE DU AE RTE RON TA AG RE rh FE
EAN PEAR RENE AE RAR AGENT, RENAN, AUX, ON
DT RESL RAS TE DA SR TE ARS EE TE RARE PTE EF AOL AT BAGUE à

CNMC communiquera à la SOCIETE et à GECAMINES, dans les dix (10) jours calendaires à
compter de sa conclusion, une copie de la Police Sinosure et de tout avenant applicable à la
Police Sinosure.

ERA GERS Hi + G0) FES A MI
SE EL RTE RE BEN I AT RER

Ês

PAR PR PRE TRS ÉMAE R A FZUR

ARTICLE 9. CHRONOGRAMME - SUSPENSION DE L’EXPLOITATION

9.1

9% NNR-ÆÉAHIE

Nouveau Chronogramme du Projet

SRE AR

Les Parties conviennent de procéder à une modification du calendrier du Projet initialement
prévu par la Convention, et approuvent en conséquence le nouveau chronogramme figurant en
Annexe G au présent Avenant, laquelle sera insérée comme une annexe J à la Convention (ci-
après le «Chronogramme du Projet»). En conséquence, en cas de contradiction ou
d’incompatibilité entre les délais prévus par la Convention dans sa version antérieure au présent
Avenant et les délais prévus par le Chronogramme du Projet, ces derniers prévaudront.

BOT FI ÉOS R E HN NOR ALE HI RME TE EX, DUREE ARE DURE G HU
TR, XP EE EDEN AE CFP RES IR” D. QUE, #
À BERNIE ARTE DNCZ A HO MSA BE HORAIRE UHR AR PT AE A9 AR RER
A, MRC A

Les Parties conviennent que :

UE, HUTAIE:

(a) Elles feront leurs meilleurs efforts pour permettre le paiement du Pas de Porte au
plus tard le 30 juin 2017 ;
RER DRIERORF 2017 € 6 H 30 ASC AN TE:

&) Le Contrat EPC devra être signé au plus tard le 31 décembre 2017, sous réserve des
stipulations de l’Article 14.1 ; ef

LÉ 141 RMDENIBIDE F, EPC AIN 2017 /E 12 H 31 HÆE:
AI
9.2

9.2.1

Les Travaux de Construction devront démarrer dans un délai maximum de dix (10)
ins du

mois à compter de la date de signature du présent Avenant. Pour les E

présent Article, les Travaux de Construction seront considérés avoir démarré à la date

à laquelle l’ensemble des conditions ci-après auront été remplies :
HR TAN À AAA HUE Hit (0) AH REA KZ
R, FRERE Z HAL TRE DZ )A 8h:

Les Études Complémentaires ainsi que les plans d'exécution des Installations,

infrastructures, Travaux de génie-civil et terrassements sont intégralement
élaborés ;

ARABE RE DUR ie, HE, LEA TEA
RCA MER:

EH AU SEE 2

e Des commandes fermes ont été placées pour la fabrication, l'expédition et le
transport des machines et équipements nécessaires à la réalisation des Travaux
de Construction ;

RU LR ME Pre DUR, A HUE, RTE, SGAM DZSF
ik:

+ Tous les permis, autorisations et approbation relevant des autorités
compétentes ont été obtenus, en ce compris les permis de construire requis par
le droit applicable ;

ARE PURE M VENTS ALATAE CARS, OHEiS AÉAENTE
RHYAE VE VENT;

e Le Contrat EPC est entré en vigueur ;
EPC RIEÆX: A

Les contrats portant sur l'acquisition des broyeurs à boulets, des broyeurs
semi-autogènes et des plaques lourdes de fer d'alimentation ont été signés,

ER PUR AE BÉPUECR RTE BR ÉPUEÀ AI 2
£E&,

(ci-après la « Date de Démarrage des Travaux de Construction »).

CFA ÉBTAÆRSHZH" ) .

Cas de Suspension et procédure de suspension

Hi Shi

L’Exploitation ne pourra être totalement suspendue que dans les cas suivants :

RAIN FHÉIBN, SEA MIE:

()

En cas de survenance d’un événement constitutif d’un Cas de Force Majeure d’une
durée supérieure ou égale à cinq (5) jours calendaires consécutifs et rendant
impossible la poursuite de l’Exploitation ;

36
9.2.2

9.2.3

E)

(Q)

FAI RIB AIRE HR INSERT (5) FEARÉTFE 6) FH
Di FH DH AE ÉCART:

En cas de décision par les Parties de suspendre Exploitation par suite de la
survenance d’une Situation de Non-Profitabilité, dans les conditions prévues à l’article
20 de la Convention ; ef

RES BONUS 20 RATE RIRE, LEA A ATÉIE 2 JE O IA EP 1e
LÉ: A7

En cas d'accord des Parties à une telle suspension, auquel cas la durée d’une telle
suspension devra être déterminée dans la décision de suspension,

AO ÉTÉ ZE, HEAR FR, ZAR UE RO RARER EIRE
PE.

(un « Cas de Suspension »).

CÉAAÈREE”" D

Il est précisé que dans l'hypothèse où, au cours d’un même Exercice Financier, la poursuite de

PExploitation aurait

impossible pendant un total de dix (10) jours calendaires par suite de la

survenance de plusieurs événements constitutifs de Cas de Force Majeure ayant duré chacun
quatre (4) jours calendaires ou moins, toute nouvelle suspension totale de l’Exploitation par
suite d’un événement constitutif d’un Cas de Force Majeur rendant impossible la poursuite de
PExploitation constituera un Cas de Suspension sans application de la franchise de cinq (5)
jours visées à l'Article 9.2.1(a).

REUAUE, AUS ER, FR Tr £ AU C0) RAA EU (4)
AN EU A AA A 2 A G0) AA NRA ENS, HRET
AA EE RAR EEE EE HT AE EE ER PRÉ, JMS 9.2.1(0)%
FALEHITL (5) RER.

En cas d

E survenance d’un Cas de Suspension :

ARBRE, DU

()

E)

Le point de départ de la suspension sera (i) dans l’hypothèse d’un Cas de Suspension
visé à l’Article 9.2.1(a), la date à laquelle évenement constitutif d’un Cas de Force
Majeure a rendu impossible la poursuite de l’Exploitation, telle que confirmée
conjointement par écrit par les Parties; et (ü) dans l’hypothèse d’un Cas de
Suspension visé aux Articles 9.2.1(b) et 9.2.1(c), la date de la décision des Parties ; et

PIERRE: DAME 0.2.1(a) ALERT, JU A HU Hiti
HEAR — MR PER RASE Z À, AGDE
F5 9.2.1(b)A1 9.21 Ce) HAE RÉBET, WÉAMOTREZ HE: AI

La suspension sera considérée comme terminée au jour où l'exploitation de l’Usine
aura repris et au plus tard (i) dans l’hypothèse d’un Cas de Suspension visé à l’Article
9.2.1(a), à la plus proche des dates entre la date à laquelle le Cas de Force Majeure
aura disparu ou la date à laquelle le Cas de Force Majeure ne rend plus imp
poursuite de l’Exploitation ; (ii) dans l'hypothèse d’un C:
lArticle 9.2.1(b), à la date à laquelle le cours métaux est remonté à un niveau
supérieur aux charges d'exploitation estim ctibles de la SOCIETE, telle que
confirmée conjointement par écrit par les Parties ; et (iii) dans l’hypothèse d’un Cas de

ir

37
9.3

Suspension visé à l'Article 9.2.1(0), à l'expiration de la durée retenue par les Parties
dans la décision de suspension.

PUERTO 2 FAN MIA HS 9.2.1(0) RME HP UE
ROBE, A be RH 2 HA BR A DB SP ERA FH
RCE BUS REG) ABLE 92.10) PTE HE HÉBRT, OOT HIER
M A PER PR BEN TRE Ai PE 9H 9 EUR Gi) OUR
9.21(0 RTE HI IE, DO LE HIER TRE AU ARR 2 À

Pour chaque Cas de Suspension, la durée allant du point de départ visé au (a) ci-dessus jusqu’à
la date applicable au (b) constituera la « Période de Suspension ».

PRIE, MIRE ERA RÉ ED) ALES AR, BH “IE

Engagements particuliers pendant et après une Période de Suspension

ERA EE AIRE

Pendant la durée de toute Période de Suspension :

ce An IE

(a) Les Parties et la SOCIETE s'engagent à prendre toute mesure nécessaire ou utile
pour permettre la reprise de Exploitation dans les plus brefs délais ;

BOT RIRE BEN FI ARUER BUP AA AD BE HA ERA FA HE GER ES TE Sc A AR
ARS:

(b) Les Parties s’engagent à se rencontrer tous les trois (3) mois pour discuter de la
possibilité d’une reprise éventuelle de Exploitation ;

OTHER SLR ZE HIT 8

© La SOCIETE devra, dans la plus large mes
maintenance des Installations de manière à réaliser de façon anticipée pendant toute
Période de Suspension toute opération de maintenance nécessitant un arrêt ou un
talentissement de la Production ; ef

RNA EUR RE E AE RT, DER ÉRTE RE IE RATS
Mer A EE) GS ES RE PIERRE : AI

(d) La SOCIETE devra s'abstenir de Commercialiser tout ou partie des Minerais et des
Produits issus de l’'Usine et/ou préalablement stockés, sans l’autorisation préalable du
Conseil d'Administration, cette autorisation constituant une Décision Majeure au sens
de l'article 24.3.5 de la Convention. À cet effet, le Contrat d’Achat devra prévoir
expres té pour la SOCIETE de suspendre la vente de Produits, sans
pénalité ni indemnité, pendant toute la durée des Périodes de Suspension.

RÉ AR ARE, A BE AC LI Hi PE OA / ER 22 AG AO PE
RAT 6 AE ASREMIR SE EDR 2435 PTE TER
Xe BE, MR EN RELE À EN AE RE RATE ET REP it 9
ÊBVE, HA PEAR, APE NE TRES.

À l'issue de la Période de Suspension, les Parties et la SOCIETE s'engagent à prendre toutes les
mesures nécessaires pour compenser tout Solde Non Remboursé découlant d’une Période de
Suspension, après déduction (i) des remboursements ayant été effectués par la SOCIETE, (ii)
des Indemnités d’Assurances éventuellement reçues par la SOCIETE ; et (ii) des sommes

re possible, modifier le programme de

38
pouvant être prélevées sur le Compte de Réserve. Afin d’écarter toute ambiguïté, il est
expressément précisé que l'expression «toutes les res» comprend la
renégociation du Plan de Remboursement afin de tenir compte de l'impact de la Période de
Suspension sur les capacités de remboursement de la SOCIÉTÉ, ou encore l'augmentation des
volumes de production de l'Usine.

EAU, LEUR OR BEN FT CRE HOME) (DR BE 2 FOUT ET AE A CRD Re
Rs MG) DUR TK HER C2 Jr, OUT AR EX FT ACER BUT A AS SE HAE
DAME MATE PARTNER ESRI, DAPAADE “ra DER” €
RELEASES ED A A TE fe nn EIRE ER BR LT
HP,

mesures né

ARTICLE 10. EXPIRATION DE LA DURÉE D'EXPLOITATION CONJOINTE DU

10.1.1

10.1.2

PROJET PAR GÉCAMINES ET CNMC
B10% ÉFUMTESÉRXASEME MIRE

Durée Convenue / Tonnage Maximum

HER /EXMEE

Sous réserve des stipulations de PArticle 10.2, les Parties conviennent de fixer :
LENSFSE 10.2 RADE HIBILE F, OU IFR:

@ La Durée de Remboursement à huit (8) ans à compter de la Date de Production
Commerciale ;

RE AN À NALE REZ H/\ (8) ;

) La Durée Convenue à neuf (9) ans à compter de la Date de Production
Commerciale ; e/

LE APR A ROLE REZ FL C0) SF: #7

© Par exception aux stipulations de l’article 9.3.6 de la Convention, le montant du
Tonnage Maximum à neuf cent cinquante mille (950 000) tonnes de Cuivre contenu
certifié par l’Étude de Faisabilité Actualisée.
FENTE BEDNDUE 9.3.6 AMDE NI BISR, ER ONZE A7 A7 PEDE ST SERA 5 TE
DA 95 751 7 A #1 à

Par conséquent, GECAMINES pourra exercer son Option d’Achat, dans les conditions
prévues par le Contrat d’ Option, dans les dix (10) Jours ouvrés à compter de la plus proche des
dates entre :

Bt, RER APTE ÆTER, HD RIRES AMI AT (10)
ALAE HT BE RGE FE:

(a) La date d’expiration de la Durée Convenue visée à l'Article 10.1.1, sous réserve des
stipulations de l'Article 10.2 ; ef

LEE 10.2 RMDEHIANRE F, 2 10.11 ÆPTALE HIZI EIRE: AI

©) La date à laquelle GECAMINES aura connaissance du fait que la quantité totale de
Cuivre produit par la SOCIETE à atteint le Tonnage Maximum,

A TROP RRE À EX 1 HE FR EX STE RES EU AA;

39
10.2.1

10.2.2

10.3.1

10.3.2

(ci-après la « Date de Sortie »).
CF SEH2H” ) .

Ajustement de la Durée Convenue

HERBE

Dans l’hypothèse où le Prêt d’Associé Initial serait intégralement remboursé au jour de
l'expiration de la Durée de Remboursement, la Durée Convenue visée à l'Article 10.1.1 sera
automatiquement prolongée d’un (1) an.

TAB REF RES ARR 2 A Re, USE 10.11 RTE ROZ AIR
HSEK— GC)
La survenance de tout Cas de Suspension interrompra le calcul de la Durée de Remboursement

et de la Durée Convenue pour une durée strictement égale à la durée de chaque Période de
Suspension.

A ER Re RE APR AI2O SE MAIRIE, ZE RARR ES AIR

Plan de Formation

ÉJIRERI

Dans les douze (12) mois à compter de la Constitution de la SOCIETE, la SOCIETE préparera
et soumettra à l'approbation du Conseil d'Administration un plan de formation des employés
de la SOCIETE, à l'exception de ceux l'Article 10.4.2(a), détaillant les modalités de
formation et de renforcement des capacités qui seront déployées pendant toute la Durée
Convenue pour permettre aux employés de la SOCIETE de poursuivre les Activités après la
Date de Sortie (ci-après le « Plan de Formation »). L’approbation du Plan de Formation par le
Conseil d'Administration constituera une Décision Majeure au sens de l’article 24.3.5 de la

Convention.

HREA REZ HE 2) FAN, REA DÉTAIL AU
KI, JÉRÉSR RAMUE, ES 10420) PTE HERO, RIRE RAM LE 29 EE
FR PER ER LES BEN I HT UE 2 HE RARES EE AURAI ÈS BA TE
BED DIR CFA RAI" D HE RIRE RIAAMEMInR ER BE HNCR 24.35
ÉVTANE NE

Le Plan de Formation devra assurer le transfert de compétences visé aux articles 25.3.1 et 25.3.2

de la Convention et prévoira notamment la formation du personnel de la SOCIETE aux
opérations de :

BOIRE RIRE RRRE RACE 25,31 RAI 25.32 RP IBE AN, JR EME
DIR BEA FT A UNE :

(a) Extraction minière, notamment s’agissant des postes de boutefeu, chef de chantier,
conducteur de benne et conducteur d’engins (pelles, chargeuses, dozers, niveleuses,
tractopelles, etc.) ;

RD, OEM TIBLÉE, BEIRÆRIDL HUMMER CREL 3
BOB HEEAL, HLAPÉRAL, HER) à

40
10.3.3

10.41

10.4.2

@) Traitement minéralurgique au niveau du concentrateur de lUsine, notamment
s'agissant des postes d’opérateur concassage, opérateur broyage à sec, opérateur
broyage humide, opérateur décantation, opérateur flottation et opérateur filtration ;
HT HN ARE, DER BE RS ARRETE DE
DORE HUE AIRE

[O] Traitement hydrométallurgique au niveau de l’'Usine, notamment s’agissant des postes
d’opérateur lixiviation, opérateur décantation et opérateur de salle d’électrolyse ; e

IRON RARE, CHE BOT ARE ES DORE SUR ARÈRE RE #7

(@) Maintenance des Installations du Projet, notamment s'agissant des maintenances en
mécanique et électricité des bennes et engins et la formation aux nouvelles
technologies, ou encore des maintenances de l’Usine en mécanique et électricité.

DUR AIME", JCICEREE REA AURA EE 2 RAD, ROUIISTEE
À; BXL ANLIRR AE IRAN".
Au titre du Plan de Formation, CNMC s'engage à ce que la SOCIETE assure une formation
d'apprentissage initial et continu de la langue chinoise (mandarin) pour les cadres supérieurs
congolais (ingénieurs, financiers et techniciens) de la SOCIETÉ.
LEA RONIRERIEU RER RUES BEN fe BEN TT OR CE) SRE À
CLAUE, EADUAHER À D Er HOC CHE) HUE SEA RSEMEREUI.

à

Plan de Transfert du Projet

HER

Au plus tard douze (12) mois avant la date d’expiration de la Durée Convenue ou, selon le cas,
la date prévisionnelle d’atteinte du Tonnage Maximum, la SOCIETE préparera et soumettra à
Papprobation du Conseil d'Administration un plan de transfert du Projet, détaillant les
modalités du retrait progressif du Projet par CNMC et les employés propres de CNMC (et ses
Affiliés) au jour de la Date de Sortie (ci-après le « Plan de Transfert »). L’approbation du Plan
de Transfert par le Conseil d'Administration constituera une Décision Majeure au sens de
Particle 24.3.5 de la Convention.

LATE ET, ER, AUDE, ASE AMEATEE HUE AAA 2 G2) AH,
RDS it) RER, JR EST, RAI HE A
ERREA SD) HE CHAT ARE Z HR TR CFA AE" D
RON RATE RIM BEDNQUE 243.5 PT ADE HUE XRIX

Le Plan de Transfert devra prévoir a minima les éléments suivants :

RARE LEE FN:

() Les modalités de départ des salariés expatriés de CNMC et ses Affiliés et des
employés de la SOCIRTE n'ayant pas vocation à rester employés de la SOCIETE
après la Date de Sortie, et les modalités de leur remplacement ; étant précisé que les
modalités de départ du personnel clé devront être détaillées de manière individuelle ;

HEAR FOR AT PR RL, ER 2 HE Et ER EE A
BULLE EN TRUE LAIE UT, JALATES ACL GTA ÉS ZE, 4
FENTE LISEZ DA CHAT AN:

@) La mise en place d’un processus permettant à la SOCIETE de continuer à accéder,
après la Date de Sortie, à un approvisionnement suffisant en pièces de rechange et en
sous-ensembles, ainsi qu’à la documentation technique nécessaire à l’évolution
technologique future des équipements installés à Usine ;

a
10.5.1

10,5.2

10,5.3

ADEME, DER BEN TER FE REA SERUE Æ PE ARC AE AU
BB UUN, DUR BEMREL LT Pr RER UE 8 HARRIS BEBE AR PEU

[CO] Une licence d'utilisation gratuite permettant à la SOCIETE de continuer à utiliser
l'intégralité des logiciels, équipements et documents propriétaires installés à l’Usine ;
SEA VERT, DURE BEA ASE LT Pre NEA EAUX
#:

() Les modalités de réalisation d’un inventaire des Actifs du Projet devant être réalisé
contradictoirement par les Parties ;

BED PA SA A HIT A APE AE AU SSL:

@ Le calendrier de mise en œuvre du retrait de CNMC du Projet ;
HER RE HR AER:
G] Les modalités de poursuite, reprise, continuation ou résiliation des Contrats de Sous-

Traitance conclus par la SOCIETE ;
RUN IR ER RS, PRÉ, ARS ER OL:

@ Les modalités de traitement éventuel du Solde Non Remboursé susceptible d’exister à
la Date de Sortie, conformément aux stipulations du présent Avenant ;

RATE DÉTAIL, REZ A A RBAETE MI RER A A HENLE A7

@) Les modalités de poursuite éventuelle d’une collaboration entre les Parties après la
Date de Sortie.

BH FOOT AT RARE VE HULL

Modalités de transfert du Projet

BARRE

Les Parties prendront toutes mesures, sans que cela ne donne le droit à CNMC de quelque
manière que ce soit à une indemnité ou compensation autre que celles expressément prévues
par le présent Avenant, pour s’assurer du transfert rapide et harmonieux à GECAMINES du
Contrôle de la SOCIETE, de l’Exploitation du Projet et des Actifs du Projet à la Date de Sortie
(ci-après le « Transfert du Projet »).

BOT RU A AO LA PA RER 22 Er RARE AT RAE REX APE
BA ZE BURN Er CFE RARE" D, BRIE ADN A RATE, JA
TR A ERA MR RE

Les modalités de Transfert du Projet seront détaillées dans le Plan de Transfert visé à l'Article
10.4 ci-dessus.

BA RATE ER 104 RADAR PAT ARIE HEAT 7 AM.

Dans l'hypothèse où le Prêt d’Associé Initial serait intégralement rembou
principal) au plus tard à la Date de Sortie, les Parties

Plan de Transfert pour s'assurer qu'à la Date de Sortie, la SOCIETE procèdera, dans les
conditions prévues par le droit applicable, à une distribution exceptionnelle de dividendes, pour
un montant au maximum égal à la somme de tous les Profits distribuables non encore distribués
par la SOCIETE, étant toutefois précisé que :

LED RERO TEIR 2 ARE CEREAMAÆS) HER, UT ERIET
RIORBUP A DS EAU EME DUR ARTE A, A BEN AIRE RE TA HI FE

rendront toute mesure né

42
10,5.4

10,5.5

AT RSR AO AGE, te LE EP À ES 1 PA GR 2 AC A 2 LAIT >
DOREvS SUIL TUE

()

E)

La ponction de trésorerie nécessaire dans les comptes de la SOCIETE pour réaliser
cette distribution exceptionnelle de dividendes, ne devra en aucun cas nuire à la
capacité opérationnelle et légale de la SOCIETE de poursuivre son exploitation dans
des conditions normales ; ef

BEBE BE RTK D ED A SZ ECS AU BIS ANRE, ZEN TE AE
RATÉ ARABE BU I LE TE RP FRE LE RON RE ART A

GECAMINES ne pourra s'opposer au dernier renouvellement du Contrat BER avant
la Date de Sortie.

RM BONE 2 A Bi ASE OR À UE GET.

CNMC s'engage à assurer que l’Usine et les autres Actifs du Projet seront, à la Date de Sortie,
en bon état de fonctionnement, compte tenu de l'usure normale des équipements, compatible
avec les programmes de maintenance et d'entretien des équipements recommandés par les
fabricants ainsi qu’avec les Règles de l'Art.

EE HIT

E, 4

BU, HER RE PA AT APE DU PE NC HA A AA RU AO HE i

A ER RAR DT JOUA HAE EP ER AA RFRTIS FANS

Au plus tard un (1) mois avant la Date de Sortie, la SOCIETE devra avoir :

FEB 4
()

E)

(Q)

HZ HAE CD FH, AHANNE:

Rempli toutes ses obligations d’entretien-maintenance des Actifs du Projet, en ce
compris l’Usine, aussi bref que soit l'intervalle entre les dates de maintenance planifiée
ou corrective et la Date de Sortie ;

RAT BE CL) HAE AE MEN, REG RIAU ER AU TE PE AU AE
#2 AGE HZ AI TR AE:

Remis à GECAMINES des copies, en français et/ou anglais, de l’ensemble des
spécifications techniques des constructeurs et fabricants, des manuels de
fonctionnement et de maintenance des équipements e mes de protection, ainsi
que tous les dessins de construction à jour, y compri s de génie civil des
Actifs du Projet, en ce compris l’Usine, et le droit d’utiliser l’ensemble de ces éléments
ze

Fe RS NEC AN / BR SEC HE PA a PA A 4 ER dé OA RER,
DER RP, DUR Æ ARTE AR, GRR 7 CET
PO EXT, DURE ER Æ EAN A ÉTUAL: A

Fourni à GECAMINES, à sa demande, toute autre assistance raisonnable ou tout
autre accès raisonnable à la documentation susceptible d’être nécessaire pour

permettre à GECAMINES d’
Actifs du Projet, en ce compris l’Usine, en toute sécurité après la Date de Sortie.

HE EUR, PE RONÉOAEK, 224 re RAR OUT A À BEBE LA
RER RUATARREEE DA AP CÉLT) HISMB ANR TS SE 9 GORE PE HS
FHEAINE.

assurer Exploitation, la maintenance et l'entretien des

43
10.5.6

10,5.7

Les Parties conviennent que, à la Date de Sortie, les Actifs du Projet, en ce compris l’Usine,
seront libres de toute Sûreté réelle ou personnelle y inclus à titre de garantie et, de façon
générale, de toute restriction affectant le droit de propriété plein et entier de la SOCIETE sur
ces éléments.

AUTRE, BH Z A, AB CRDI) 2 ERA MER CRIE) ,
AUREZ, HFÉMERTTR E A DE A E Æ MPA SUT EE (AT ER il à

Il est rappelé que, en tout état de cause, le transfert des Actions de Catégorie B sera réalisé
conformément aux stipulations du Contrat d’Option.

ED, PÉTER, BRIE AT TERREEE PEBCE TH HT ALSE HSE

El

ARTICLE 11. SOLDE NON REMBOURSÉ À LA DATE DE SORTIE

111

11.11

11.12

11.13

111.4

BL % EH RRÉEANEX

Nouveau Plan de Remboursement

BTREEURI

En cas d’existence d’un Solde Non Remboursé à la Date de Sortie, que la SOCIETE ne serait
pas en mesure de rembourser en une seule fois (notamment par l’utilisation du Compte de
Réserve dans les conditions de l'Article 7.2.6), les Parties devront, dans les deux (2) mois
suivant la Date de Sortie, déterminer d’un commun accord un nouveau plan de remboursement
de ce solde (ci-après le « Nouveau Plan de Remboursement »).

AAEÏBZ HAE ARTE UT, HAE A A REX RE PSE CLROETES
7.2.6 RME HUE REA RÉ ERP , HONG ÉIERZ HW C2) FAN
BURE PERTE RENTREE TER CFA SERBE” D

Aucune Sûreté autre que les garanties visées aux Articles 11.2 et 11.3 ne sera consentie par la
SOCIETE ou GECAMINES à CNMC pour garantir le remboursement du Solde Non
Remboursé susceptible d’exister à la Date de Sortie conformément aux Annuités prévues dans
le Nouveau Plan de Remboursement.

BUS AIRE RTS T A ERERRSE 112 ÆALE 113 RTE AOL PRO EE I
HR, DIR PRE TRE TE RIRE ARE RUE RORLE, REDIEHEZ H A ÉBAE LE ATARTÉ
PRE.

Le Nouveau Plan de Remboursement, les modalités de remboursement, de suivi et de révision
du Nouveau Plan de Remboursement, ainsi que les conséquences d’un défaut de la SOCIETE
dans le remboursement des Annuités du Nouveau Plan de Remboursement, seront détaillées
dans une convention spécifique qui sera signée par les Parties dans le délai à l'Article 11.1.1.

RER, RSA RITREZ, BRERAUSIE NL, DUC À BE FT RE RE TER
RARE EME AIN ER, RUE A AO HDOON ES 1111 RTE MOMIRAN EE
PRET LAANTE

Afin d’écarter toute ambigüité, les stipulations de l'article 11.1 de la Convention ne seront pas
applicables en cas d’existence d’un Solde Non Remboursé à la Date de Sortie.

ÉSRUN, AOEZ HARRIS, RACE 111 RATE in A

44
112

112.1

112.2

112.3

Première Phase

BA

Pendant les deux (2) premières années du Nouveau Plan de Remboursement à compter de la
Date de Sortie (ci-après la « Première Phase »), afin de garantir le remboursement du Solde
Non Remboursé :

ÉD HR RAM C2) 4 CRAR STAR ART REX
RE:
@ À la demande de CNMC, la SOCIETE s'engage à conclure avec CNMC un contrat

d’exploitation-maintenance des Actifs du Projet d’une durée maximum équivalente à
la durée de la Première Phase (ci-après le « Contrat E&M )) ;

RÉTÉRAGAERK, RAA TARUSERARLÉE NRLÉ HE UN A
PRE, RMI RETENIR CFA SERA A” ) :

(b) Par exception à l’article 11.3 de la Convention, à la demande de CNMC, la SOCIETE
s'engage à conclure avec CNMC un contrat d’achat de la production de l’Usine d’une
durée équivalente à la durée de la Première Phase, portant sur un maximum de vingt-
cent pourcent (25%) des Produits issus de la production de lUsine (ci-après le
«Nouveau Contrat d'Achat ») ; ef

PER RBENDUE 113 ÆZHISR, FERA ENER, RAA EE
AEEB NTI PMR, SMIRE TE BTBLAOAIR, He AL
PHP ÉTAT E O5%) CF HER" ) : #

[CO] CNMC et la SOCIETE devront constituer un compte dédié sur lequel seront versées
les sommes payables par CNMC à la SOCIETE au titre du Nouveau Contrat d’Achat,
destiné à garantir les remboursements devant être effectués par la SOCIETE à
CNMC en application du Nouveau Plan de Remboursement (ci-après le « Compte
Séquestre »). Les modalités de fonctionnement de ce compte dédié feront l'objet
d'une co tion séparée entre CNMC et la SOCIETE, en prés
GECAMINES, prévoyant les modalités de prélèvement trimestriel des sommes
disponibles sur le Compte Séquestre, en particulier la répartition de ces sommes entre
() les sommes dues à CNMC au titre du Nouveau Plan de Remboursement et (ii) les
sommes dues à la SOCIETE au titre du Nouveau Contrat d'Achat.

RAR EN AIN ADR, A SCT À BEN ET HT
KR FÉREULA EEK, TR PRE BEN TA TE TE RIRE ES
EX CFA RER” D 2 ER ADS HE) HER A EE, AGEN
AE RARE AO AUX, TE NX LE RER DUR ER DEEE NT

LE), JETTA FR SUR, AE reel A €

SCT ARE AGDE RER IAE BE ESC AO.
La marge bénéficiaire de CNMC au titre du Contrat E&M viendra en déduction du Solde Non

Remboursé et sera prise en compte dans la détermination du Nouveau Plan de
Remboursement.

HA ETES EN F HORDE 2 EDR ARRET TEE A SCA EE EE RU
HE D A TRS AE RU F AO 2

Le Contrat E&M devra être conclu dans le cadre d’une transaction effectuée dans des
conditions de concurrence normale et être conforme aux normes et standards
internationalement reconnus pour ce type de contrats, notamment le guide contractuel publié
par la Fédération Internationale des Ingénieurs-Conseils (FIDIC Contract Guide and FIDIC Silver,
Yellow and Red Books).

ET)

nce de

à

112.4

113

113.1

11.3.2

11.3.3

Bee fl

RZE

FEAR FOSSES D TERRES, HR PIZKE IE
BR HTRRAEATAENU, JHUE ER Br CN 2 M CFIDIC ARS

Ex]

FIDIC RE, HO AIT EH) à

Le Nouveau Contrat d’Achat devra obligatoirement prévoir :

BR FINALE:

(a) Un engagement ferme de CNMC d'acquérir l'intégralité de la part des Produits
permise au titre du Nouveau Contrat d'Achat, en application de l’Incoterm EXW
({ncoterms édition 2010) ;

EPA ARE

BR ARE CCR 2 RAIN 2010 A) )

EXW PT SHC À AIR LE HI A in AO UE AU:

@) Que les Produits seront achetés par CNMC à la Valeur de Marché desdits Produits,
sans décote autre que celle visée dans la définition de « Valeur de Marché » dans la

Convention ; et

HR EL 8 TZ En BR NX gr EE TA

EDR AÉUÈR: A

© Que la SOCIETE sera libre de Commercialiser les Produits visés dans le Nouveau
Contrat d’Achat auprès de tout acheteur de son choix (i) en l'absence de paiement par
CNMC, dans les délais prévus par le Nouveau Contrat d'Achat, des factures émises
par la SOCIETE au titre desdits Produits ; ou (fi) dans l’hypothèse où CNMC ne
prendrait pas livraison desdits Produits dans les délais prévus par le Nouveau Contrat
d'Achat, sous réserve de l'envoi préalable par la SOCIETE à CNMC d’un préavis

raisonnable.

OA EE ER IRL HO RAR PE À BEN 6] ER Eh HER PE it HORS
FRET SCT GB A ET R IRADE AO MAUR A RES ER Pi UE

HS, ÆRENIREEE

DR PT BLOG AH AGE F, A EN AT E

EH Ag HE PE HO D SC ANR FI PIRE HO à

Seconde Phase

BEA

Pendant les éventuelles années suivantes du Nouveau Plan de Remboursement après la
Première Phase (ci-après la « Seconde Phase »), la SOCIETE s'engage à poursuivre les
remboursements du Solde Non Remboursé conformément au Nouveau Plan de

Remboursement.

LES PNEU MR ERA RENTEILÉE CFA ÉZBTE" ) , AAA TAG, AE
BR TRIAESEEERE RTE
Aucune Süreté ne sera consentie par la SOCIETE où GECAMINES à CNMC pour garantir

pendant la durée de la S
conformément aux Annuités

REAU FEX «

econde Phase, le remboursement du Solde Non Remboursé
prévues dans le Nouveau Plan de Remboursement.

Pub EE DEN

hi

HEVLEN TR, DURARSE PT BCMIIR PRE TRE RIT

BE HE ART RME SRE AE RERO FER à

Par exception à ce qui précède, le Compte Séquestre sera maintenu pendant la Seconde Phase
jusqu’au remboursement total du Solde Non Remboursé. À ce titre, la SOCIÉTÉ s'engage à
obtenir d’au moins un (1) de ses acheteurs de Produits qu’il verse une partie du montant dû à la
SOCIETE au titre de l'achat des Produits sur le Compte Séquestre.

46
PEN ER CZ PISE, MER OR ESE TETE

RAEREÉ ARR RER AT MN RE

LR, A BEN TR AA ED CD AP, CAR BEN FT
DANS RETÉE CIS ALES 11725

ARTICLE 12. GESTION DE L’EXPLOITATION ET DE LA SOCIETE

12.1

12.11

BE RÉMÉBRANÉNÉE

Principes généraux de gestion

BA —EUU

CNMC

E)

()

(Q)

gage et se porte fort de ce que la SOCIRTE sera gérée en bon père de famille et
ait application des principes de gestion suivants :

ta

AREA RON À EN TNT RÉ, DEF RÉ EEUN:

La gestion de la SOCIÉTÉ, et notamment ses fonctions achat, vente,
Commercialisation, facturation, finance et comptabilité, seront effectivement
maintenues au niveau de la SOCIÉTÉ et ne pourront pas faire l’objet d’une
délégation externe à la SOCIÉTÉ ou d’une sous-traitance, sous quelque forme que ce
soit, à l'exception du Contrat de Services CNMC et du Contrat de Services GCM
visés à l'Article 122 ;

RENTE, JUIN RU, A, OL, RE MAT
RABAT ACHIAERELE VEN TR, ART ER EN SA CRER ER,
PÉTER, EE 122 RTE HP A RSS TASER
FIBRE:

L'ensemble des contrats d’achat, de vente, de sous-traitance et/ou de fourniture
res à la réalisation du Projet seront directement conclus par la SOCIÉTÉ ;

EU SE TD TE RS 28 A/R PO Pr ES
HR EN I ÉREANÉS,

Le besoin en fonds de roulement de la SOCIÉTÉ sera géré conformément aux

à

n

normes de l’industrie minière internationale et ne sera pas maintenu à un niveau
artificiellement élevé, notamment à travers des délais de paiement inhabituels, en
particulier au titre de l’achat des Produits par CNMC (ou tout Affilié de CNMO) ;

À BEN TEA ER REA NL BR AEEE, AAERE TE CS
BP, RE EE CRE A ER 7 ) fe AU AIFTE
DERTRATERAEREBERRCT :

Le Minerai servira exclusivement à l’approvisionnem
contraire du Conseil d'Administration (une telle décision constituant une Décision
.5 de la Convention), l'Usine ne pourra être

F

ent de l’Usine, ct, sauf décision

Majeure au sens de l’article 2
approvisionnée qu'avec le Minerai ;
D'ADN TEL)", Re, RIRES AARIOL CR DDURR A NX
5 243.5 RERO , DJ RFA A:

Tout Produit produit avant la Date de Production Commerciale sera stocké de

manière à garantir sa sécurité et son innocuité et sera Commercialisé à compter de la
Date de Production Commerciale ; e

PACE 2 FI A APE HAE AP ro DRE PE ER PE MO PE AE

47
12.12

12.2.1

12.2.2

12.2.3

KR, HAE REZ EN: A1

de la SOCIÉTÉ seront effectivement occupés
É, à l'exclusion de toute personne détachée.

G] L’ensemble des postes et fonctions
és par des salariés de la SOC

BEN I ER AR AIR BE HR BEN FT 4 UT SR Br AIO, HEBR
PRET

Il est rappelé en tant que de besoin que tout acte, décision ou avis devant être donné par
GÉCAMINES au titre de la Convention ou du présent Avenant ne pourra être donné que par
un représentant légal ou une personne expressément désignée à cet effet par un représentant
légal de GECAMINES, à lexclusion de toute autre personne, et notamment les
Administrateurs nommés par GÉCAMINES au Conseil d'Administration de la SOCIÉTÉ.
GECAMINES sengage à ce que tout acte, décision ou avis devant être donné par
GECAMINES au titre de la Convention ou du présent Avenant, et pour lequel ni la
Convention, ni le présent Avenant, ne prévoient de délais spécifiques, soit donné dans un délai
bref et raisonnable, tenant compte de la complexité de la demande concernée.

ET ROR EUR, À EDR A RTE NON FR A RDA VE ES RER
AE FRE ICE ARE AREA CR PE AT PER, ARRET HUE À
Bi, RER NE ROME TOR Re RARE RUE RE ER A ARTE
DOG RON FE RH PE ET ER ROUL, FA ENS ARE DRE
ARADERSEMIRE, HIER IRIS ARTE, HINRUR, RE.

Contrats de services

RAT

Les Parties reconnaissent que chacune d’elles a une expérience opérationnelle considé
la réalisation de projets similaires au Projet, et qu’une telle expérience doit être pri
pour optimiser l’Exploitation, au-delà du rôle que chaque Partie jouera comme Actionnaire de
la SOCIETE ou par le biais des Administrateurs nommés par chaque Partie.

DO ART, AA SE RAD A SU HO ES BRAEZEUR, ER #7 PER DEA I ft
HEAR BE AE dr HUE AU SR PRE FARAGIZE
Au plus tard douze (12) mois après la Date de Production Commerciale, chaque Partie conclura

avec la SOCIETE un contrat de prestation de services d'accompagnement conforme aux
stipulations du présent Article.

MAC REZ HF C2) A ARR AL 5 2 VEN EI AS HA BR
EAU
Le contrat de prestation de services à conclure entre la SOCIETE et CNMC (ci-après le
« Contrat de Services CNMC ») devra prévoir que :

BB ETAT CARPE RON CHER ERE-S A" D ONE

(a) Les services à rendre par CNMC à la SOCIETE consisteront en :

ah Eu BEN DEN EE

istance dans l’achat des machines, équipements et matériels nécessaires à la
tion du Projet ;

té:

PEINE SOA SEPT ALES DEA APE:

Conseils et assistance pour l’optimisation des technologies utilisées par la
SOCIETE ;
Dar BEN I THE EE DUR HE:

48
E)

(Q)

()

(Q)

®

° Conseils ct assistance pour l'optimisation de la gestion de la SOCIETE ;

DIR BEN TI AU RL UE DAT HE:

e Conseils et assistance dans la révision du Plan de Formation ;

BI ERI AE EE PTE DCATUREN :

°_ Conseils et
du Projet ; e/

POSTE ARR JMS RE UE DAT HE AI

tance dans l'élaboration des bilans métallurgiques et financiers

tance dans les campagnes d’exploration et d'exploitation.

Rita ie PE DUR RE

La rémunération de CNMC au titre du Contrat de Services CNMC comportera (i)
une part fixe annuelle égale à sept millions cinq cent mille (7 500 000) US Dollars et
(ii) une part complémentaire annuelle égale à deux millions cinq cent mille (2 500 000)
US Dollars payable seulement si la moyenne du prix LME de la tonne de Cuivre sur
la même période était supérieure à six mille (6 000) US Dollars ;

HER ERA IN FR GONE MALE, EE
A7 (7500000) Æc, AG) — MB 27 HAE 4, FA RÉ 7
C2 500 000) RT, HAE RAREMENT LME His Ft C6 000)
CR, MA ASE:

à

La facturation des services rendus sera effectuée par CNMC, et le paiement exécuté,
sur une base trimestrielle ;

FEI ET HER PAR AUS BE HEURE RES ESC:

Le Contrat de Services CNMC entrera en vigueur à la date tombant douze (12) mois
après la Date de Production Commerciale, pour une durée expirant à la Date de

Sortie ;

EE CIRE À IDR À LA PE HE G2) AHEÆR, HA
2H AE:

Les services à rendre par CNMC aux termes du Contrat de Services CNMC devront
être rendus par du personnel qualifié distinct du personnel de la SOCIETE (en ce
compris le personnel éventuellement détaché par CNMC au sein de la SOCIETE) et
disposant d’une expérience spécifique dans la réalisation des tâches leur incombant.
Les frais de déplacement du personnel de CNMC en charge de la fourniture de ses
prestations seront réputés remboursés par le paiement de la rémunération visée au
12.2.3(b) ci-dessus ; e

CE ER rh ER ER 26 TRE APE A AZ ER Cr
ASIE À AAA DD DUPE BRL REED SET
CAE 3 FRE BR RU Dot de PUR 35 HD AE A HR RE & Æ
122.30) RATE HIER EM: AI

Le)

La signature ainsi que toute modification ou résiliation du Contrat de Services CNMC
devra être approuvée par l’Assemblée Générale des Associés de la SOCIETE, une
telle décision constituant une Décision Majeure au sens de l’article 24.3.5 de la

Convention.

49
12.2.4

HER EIRE RARE ASE EME BR AN FR BEN I HEAR NUE, 1%
DER DE UNICE 24.35 PT ALE HE Xi

Le contrat de prestation de services à conclure entre la SOCIETE et GECAMINES (ci-après le
« Contrat de Services GCM ») devra prévoir que :

ae
RUE

()

E)

AIRE ROPREERIRSE A CR RRS A

7) ARE:

a

Les services à rendre par GECAMINES à la SOCIETE consisteront en une
assistance générale liée à la mise en œuvre et la supervision des Activités de la
SOCIETE, notamment le Développement, les Travaux de Construction, le
Traitement et l’Exploitation, comprenant en particulier les services suivants :

RO R BEN TETE RR À BEN Sci PÉTER —
ARYEDIED, JCREFR, AUD, D LAE, JR EEE FIRE

Additionnelles ;

LEE A fe Mi EE HE CET;

°_ Conseils et nce pour l'optimisation du plan d'exploitation de la mine
située sur le Périmètre Minier ;

DS DE PA RÉ RAR AE UE DAT HE:

e Conseils et assistance dans l'orientation des études d'optimisation des
paramètres de traitement hydrométallurgique ;

PR RS AUOT ET LE EE CRT HE:

° Conscils
objectifs de Production ;

ASIE ADÉ Æ PH br ERP UAH ED

et assistance dans la révision des programmes de rattrapage des

e Assistance dans l'élaboration des bilans métallurgiques et financiers du Projet ;

DREé HUE TRES JUSTE I

e Assistance dans l'obtention de l'électricité;

PREDÉR AE 77:

e Assistance dans la mise en œuvre des lois relatives à la fiscalité ; ez

RUE ANSE EE AI

e Assistance dans la gestion de la Liste des Sous-Traitants Préqualifiés, la
coopération avec la Fédération des Entreprises du Congo et l’organisation de
procédures de mise en concurrence entre les Sous-Traitants Préqualifiés.
LB Er 2 ER DED, SAR CE) ALERTE
RARE RUE 0) EURE 2 IE AU SE 4 FF

La rémunération de GECAMINES au titre du Contrat de Services GCM comportera
(i) une part fixe annuelle égale à sept millions cinq cent mille (7 500 000) US Dollars
ct (i) une part complémentaire annuelle égale à deux millions cinq cent mille
(2 500 000) US Dollars payable seulement si la moyenne du prix LME de la tonne de
Cuivre sur la même période était supérieure à six mille (6 000) US Dollars ;

12.3.1

(Q)

()

(Q)

®

RARE EUR RAR EE MONTRE EX, PRE es
C7 500 000) gt, AlGD MAN E%, ÆFAUEHIR 3 C2 500 000) À
D, RAI REINE LME HfriesF ff C6 000) SzbRt, 14452
LES

La facturation des services rendus sera effectuée par GÉCAMINES, et le paiement
exécuté, sur une base trimestrielle ;

FAR BD HR PAR AUS BE HEURE RES REC:

Le Contrat de Services GCM entrera en vigueur à la date tombant douze (12) mois
après la Date de Production Commerciale, pour une durée expirant à la Date de
Sortie ;

RER ODIR SE À ED AA EE AE C2) FREE, HAÏBUZ
HE:

Les services à rendre par GECAMINES aux termes du Contrat de Services GCM
devront être rendus par du personnel qualifié distinct du personnel de la SOCIETE
(en ce compris le personnel éventuellement détaché par GECAMINES au sein de la
SOCIETE) et disposant d’une expérience spécifique dans la réalisation des tâches leur
incombant. Les frais de déplacement du personnel de GECAMINES en charge de la
fourniture de ses prestations seront réputés remboursés par le paiement de la
rémunération visée au 12.2.4(b) ci-dessus ; ef

RAR OIRSE À FE CAR SE NERF A CE RDS
BIRÈE RAA IA DO DSRATA BUT ACTUERE, JE SEPT 2 AE
SE TRR LENS Hoi de DURE HI RU A RER SE STE ER SE 12.24(b)
RP HI SC ARMES AI

La signature ainsi que toute modification ou résiliation du Contrat de Services GCM
devra être approuvée par l’Assemblée Générale des Associés de la SOCIETE, une
telle décision constituant une Décision Majeure au sens de l’article 24.3.5 de la
Convention.

ROSE À ARE, STE RER ANA EE À EN FT AUREZ RUE, ZR
DUR ET GE HNDUS 243.5 RTALE AI EE KRX

Comptabilité — Fiscalité
EURE:

La comptabilité de la SOCIETE sera tenue et organisée conformément aux Principes
Comptables Généralement Admis, sous réserve :

RATE

()

E)

A PO RES ST AENORAPER, ÆfFE:

Des stipulations de lActe Uniforme OHADA relatif au droit comptable et à
Pinformation financière du 26 janvier 2017, tel que celui-ci pourrait être
ultérieurement modifié ; ef

2017 ÉE 1H 16 HAKRSTRANIN SE RAIN RAIN ERA
Æ, MEFASANESC A

Des dispositions des lois, règles et normes comptables obligatoires en RDC.

RERREHAIENAAERLE, PER MOUARAEN

12.3.2

12.3.3

12.41

124.2

124.3

12.44

CNMC s’engage et se porte fort que la SOCIRTE tiendra et maintiendra à jour sa comptabilité
conformément aux stipulations de l’Article précédent, et gèrera ses obligations fiscales de
manière à optimiser sa trésorerie et à améliorer la rentabilité du Projet, en particulier s’agissant
des règles d’amortissement de l’Investissement Initial, dans le respect des dispositions fiscales
des lois, règles et normes obligatoires en RDC.

EPA ER UERAER, HEAR RE EMI BUAAE SHI PE AEDU AMEN ATEN
BA EE RPTÉMUEICIRATEHRIE, DURABLE, de A ALAIÉU TS È
HE HPUROU, ER De AA BE SU A IE SEUL

Dans l’hypothèse où il existerait une différence e:
Admis d’une part, et les principes comptables s aux Articles 12.
part, la comptabilité de la SOCIÉTÉ devra être présentée da:
présentation devant être accompagnée de commentaires explicatifs sur la nature et l'impact de
cette différence.

ROBES ST MAEUSÉÉ 123.1(0), 5 1231) TALENTS É9,
DUR BE TROT DA RP CE, ZX RNA ZA BD ZE ME Hénin
ARRETE DER

Exploitation des Minerais de Basse Teneur

LCL ETES

re les Principes Comptables Généralement
.1(a) et 12.3.1(b) d'autre
les deux formats, cette

Les Minerais de basse teneur sont ceux dont la teneur en Cuivre est comprise entre zéro virgule
quatre pourcent (0,4%) et un pour cent (1%) (les « Minerais de Basse Teneur »).

AR rit ED A RAR AT FA A2 Æ RU (04%) AZ (1%) ZEN 41
CARRÉ A" )

Les Parties conviennent que les Minerais de Basse Teneur ne seront pas exploités par la
SOCIETE dans le cadre du Projet mais réservés en vue de leur exploitation ultérieure,

BOT TRE, A BE RIT A SU RER PER Ah en 4, AE DU HAS TT LR
La SOCIETE devra stocker les Minerais de Basse Teneur extraits par elle dans le cadre de
Exploitation Minière dans des conditions permettant d’assurer leur protection et garantissant
leur innocuité. En particulier, la mise en remblai des Minerais de Basse Teneur sera réalisée par
la SOCIETE selon les caractéristiques métallurgiques de chaque Minerai (siliceux, dolomitiques,
sulfures ou mixtes).

À BEN ER ATELIER dE FA PA PER AR in RE 2 LE DS fo HG 47
AURBEOCE VENIR AE PEAR. JORDE, AR Mn D A A MERE HE HA A BEA ARR
ARARÉNRSRAE CR, HAE, HUE) SE.

Nonobstant les stipulations de l'Article 1242, GÉCAMINES pourra procéder seule à

l'exploitation des Minerais de Basse Teneur dans l’hypothèse où les circonstances suivantes
seraient réunies :

RAR 1242 RÉOBDE, Ær FRERE, JUS RER RAR 2 ÉRat RTE à

(a) Au moins un Administrateur nommé par GÉCAMINES a présenté une proposition
de résolution, lors de deux (2) réunions successives du Conseil d'Administration,
visant à ce que la SOCIÉTÉ procède à l’Exploitation des Minerais de Basse Teneur ;
et

FÉES C2) RÉRAANE, be C0 Hé RER AE SERA
DOS, FAR BEN IE ER AT A AI
(b) La proposi

successives du Conseil d'Administration vis

ition vi

à l'Article 12.4.4(a) n’a pas été adoptée lors des deux (2) réunions
s audit Article.

52
124.5

LE ERA NES C2) DH AUE, 5 12440) RHDENIERAIE
RE
En cas d'application des stipulations de l'Article 12.44 ci-dessus, les modalités d'exploitation

des Minerais de Basse Teneur par GECAMINES feront l’objet d’une convention séparée entre
GECAMINES et la SOCIETE, étant précisé que :

AE ESS 1244 HIDE, de RD MR LT A AE ET EH RUES REX TE

RUN, AE:

@ GECAMINES ne sera pas tenue de verser à la SOCIETE où à CNMC une
quelconque somme au titre de l'exploitation des Minerais de Basse Teneur ;

RDA DRE ER RE Tiré RES er A CE EG

) La SOCIETE où CNMC ne devront supporter une quelconque charge financière liée
à l'exploitation des Minerais de Basse Teneur par GECAMINES ; e

REA ER A ERA RARE ER RC A ERQUY SE SH;
AI

(©) Sauf accord contraire entre les Parties, l’exploitation et le traitement des Minerais de
Basse Teneur seront effectués par GECAMINES à l'extérieur du Périmètre Minier.

BRIPOOT AAREÉU SE, RATER DZ DAS ft CR ARE AVAEE

Ex]

ARTICLE 13. PROGRAMMES ET BUDGETS

13.11

13.12

H13% AÉRNISME

Contenu

AÀ

Les Programmes et Budgets Proposés seront établis selon le même modèle que le Programme
et Budget Initiaux figurant en Annexe H du présent Avenant.

BR ÉERIS BE SERRE A ANSE CAPE ET ch Pr ER ROLE ER BRUNET
ÉLUE

Outre les éléments stipulés à l’article 26.2.1 de la Convention, les Programmes et Budgets

Proposés devront contenir les éléments suivants :

BE DEPQUE 26.21 HAE NT, ZÉERIS HER ZE UT FN:

() Conformément aux stipulations de l'Article 6.33 du présent Avenant, les
décaissements semestriels du Prêt d’Associé Initial à intervenir pendant l’Exercice
Financier suivant, pendant les trente-six (36) premiers mois à compter de la date de
signature du présent l’Avenant ;

RAR ROUE 6.3.3 RÉJDDE, HARAS Z FER EX GO
AREAS, LEUR ANUS SE BETA AE AE RES REEE € :
&) Conformément aux stipulations de l'Article 7.1.3 du présent Avenant, le montant de

PAnnuité à rembourser par la SOCIETE à CNMC au cours de l'Exercice Financier
suivant, éventuellement révisée par rapport au Plan de Remboursement ;

RANCE 7.13 AIME, LE FN EEE BEN ITR 4 RER
FER RT RUES AE FREE RIT RENE AT ATIENT

13.13

13.1.4

13.2

[C] Conformément aux stipulations de PArticle 7.3.1, le Volume Minimum retenu par les
Parties pour l’Exercice Financier suivant ; ef

ARS 7.3.1 RAIDE, OT MEN F— NU SEE MIRE PERL AI

@) Conformément aux stipulations de l'Article 7.4.2, les OPEX Convenus retenus pour
l'Exercice Financier suivant.
ARS 742 RUE, DORE F— NU RENÉ EE ERA.

Le Président de la SOCIETE notifiera à GECAMINES les Programme ct Budget Proposés au

plus tard le 31 octobre de chaque Exercice Financier.

REA RL BR FARENU ERENY 10 3 31 À fire RTE RÉ ÉRIS BUTRE SE
Les Programme et Budget Proposés approuvés conformément aux stipulations de l’article
26.32 de la Convention constituent les « Programme et Budget Approuvés » pour l’Exercice
Financier à venir.

ARR DEHNICS 263.2 RENTE ER S PÉTER MI F NUS EE <ÆSRYE
RSÉTRIES RE" .

Programme et Budget de la première année
EN ET RIS BU

Le Programme et Budget de la période courant de la date de signature du présent Avenant

jusqu’au 31 décembre 2017 figure en Annexe H du présent Avenant, laquelle sera insérée
comme une annexe K à la Convention.

HARAAHNNESEZ HE 2017 4€ 12 H 31 HIS ER S BUT MA BTE AR 3E
DUT H, ZM PRE RE DU EE Ke

ARTICLE 14. AUTRES CONTRATS — SOUS-TRAITANCE

14.1

141.1

14 ÊH-2E

Contrat EPC
EPCÂF

Le Contrat EPC à conclure entre la SOCIETE et CNMC (ou toute Entité Affiliée à CNMC)
devra être signé au plus tard le 31 décembre 2017, conformément au mécanisme suivant :

HET PAL, EPC RHIN 2017 4€ 12 H 31 HHAATARERE GRA

ARE REA D) RE:

(a) Le projet de cahier des charges applicable au Contrat EPC, et le projet de Contrat
EPC, devront être accompagnés d’une traduction en langue française ;
AIT EPC À HAE AR EPC RIM ARE ASC:

@) Le projet de cahier des charges applicable au Contrat EPC sera transmis par la
SOCIETE à GECAMINES au plus tard le 30 septembre 2017 ;
AIT EPC RUES BARRE F 2017 ÉE 9 H 30 HER EN RIRES me
LUE

[O] À réception du projet de cahier des charges applicables au Contrat EPC,
GECAMINES disposera d’un délai de trente (30) jours calendaires pour faire part de

ses commentaires à la SOCIETE, à défaut de quoi le projet de cahier des charges sera
réputé finalisé, Dans l'hypothèse où GECAMINES et la SOCIETE ne parviendraient

à

54
14.12

14.2

142.1

142.2

pas à s’accorder sur les modifications à apporter au projet de cahier des charges
applicable au Contrat EPC dans le délai visé au présent point (c), celui-ci sera réputé
finalisé dans la version soumise à GECAMINES mais incluant les modifications
convenues entre GECAMINES et la SOCIETE ;

MABEAT EPC AIME BARS, RAT G0) MES HN É 4
ATRERENUN., AARRREUNLH, WUESS RATRER MERS. 6 RUE
RUN PETER ok PTS AIR ti IF EPC À AE 17h 191
ARR AU), RER E ROHAN MERS, AE E RE
Re ROTAIR EN FI RAT D À +

@) Le projet de Contrat EPC sera transmis par la SOCIETE à GECAMINES au plus
tard le 30 novembre 2017 ; e

EPC RER F 2017 € 11H 30 HR EAN EE RER: #7

(e) À réception du projet de Contrat EPC, GECAMINES disposera d’un délai de quinze
(15) jours calendaires pour faire part de ses commentaires à la SOCIETE, à défaut de
quoi le projet de Contrat EPC sera réputé finalisé. Dans l'hypothèse où
GECAMINES et la SOCIETE ne parviendraient pas à s’accorder sur les
modifications à apporter au projet de Contrat EPC dans le délai visé au présent point

(e), celui-ci sera réputé finalisé dans la version soumise à GECAMINES mais incluant
les modifications convenues entre GECAMINES et la SOCIETE.

ÉNLI EPC RTARZ EE, RUE TR (5) FEAR A TR
RHEÈUL, ÆARERULE, D EPC RFI ER. RER
BNP RETE À (OR TA MIR AR PC À ET ARR St,
EEE PRIOR, EE EE REA Eh RAR EN TX
DIRES

Le Contrat EPC devra reprendre et mettre à la charge du cocontractant de la SOCIETE, les

obligations de la SOCIETE es aux articles 9.2.1, 9.3.1 (ii), 9.3.2, 9.3.3 et 26.1.1 de la
Convention, tels qu’éventuellement modifiés par le présent Avenant.

EPC RE AE EN El A9 A AAA DEEE NUE 9.21 &, 5 9.31()Æ%,
PE 9.3.2 &, 5 9.3.3 AUS 26.11 RMAEMR RATE, DURAND E
Ra nl RER ASK

Autres contrats

KA

Les autres contrats à conclure par la SOCIETE seront finalisés et conclus conformément au
calendrier figurant en Annexe I du présent Avenant, laquelle sera insérée comme une annexe L
à la Convention. La signature de chacun des contrats v à ladite Annexe devra être au
préalable approuvée par le Conseil d'Administration, une telle décision constituant une
Décision Majeure au sens de l’article 24.3.5 de la Convention.

À BEN FIRE A HUE RD RAR AR ARE ROUE 1 RAI BA AS FAR, A2,
AMAR À PEU EE Le EIRE TE PARLE RAR II AU RE AINAER AS
IRC, ROUEN PE HNOUE 24.35 KML HIE ATX.

Outre les éléments visés à l’article 1.1.3 de la Convention, le Contrat d'Achat devra également
prévoir :
ER RE HNQUS 11.13 RHDENI M A, NÉ FLN AUDE :

@ Un engagement ferme de CNMC (ou son Entité Affiliée) d'acheter l'intégralité des
Produits produits par la SOCIETE ;

un
Gi
142.3

14.3

143.1

143.2

14.4

144.1

RARE GREEN) CR DES FT A PEAU A PAU pr PEER A

&) Que la SOCIETE sera libre de Commercialiser les Produits visés dans le Contrat
d'Achat auprès de tout acheteur de son choix (i) en l'absence de paiement par CNMC
(ou son Entité Affiliée), dans les délais prévus par le Contrat d’Achat, des factures
émises par la SOCIETE au titre desdits Produits ; ou (ii) dans l'hypothèse où CNMC
(ou son Entité Affiliée) ne prendrait pas livraison desdits Produits dans les délais
prévus par le Contrat d'Achat, sous réserve de lenvoi préalable par la SOCIETE à
CNMC d’un préavis raisonnable et que lesdits acheteurs achètent les Produits à la
Valeur de Marché.

GO TARE GREEN TI) ET R AU HO AABR AD EX I TR
EE PE in RSR NET TS Gi) PARA EE GRASORAN D) ET
SR RUE HO MAUR PAR RES EE ASS, LE EX rh 4 3
Je er SEAT en AO TRE FR BE A] AT À F4 7 GE PE OP SE
RTE HP An EE EE LAN IG EP io

CNMC et la SOCIETE s’engagent à étudier de bonne foi la possi

l'accord préalable de GECAMINES, tout ou partie des Produits auprès d’acheteurs non-miniers
situés sur le territoire de la RDC.

HEAR ERR EAU CRE, ROC FAR ARTE SE
SET RTE PAL ER 2 Pt AO 7 #6

Liste des Sous-Traitants Préqualifiés

BERANEN RTE

té de Commercialiser, avec

Par exception aux stipulations de l'Article 26.1.1 de la Convention, la première Liste des Sous-
Traitants Préqualifiés sera remise par GECAMINES à la SOCIETE au plus tard à la Date de
Production Commerciale.

ER BENDUE 26.11 YBR, Ré FRAC REZ A, IA BEN 2 ERA
ARE A RIRE A ENT.

Pour les besoins de la mise en œuvre des stipulations de Particle 9.2.3(ii)(b) de la Convention, la
SOCIÈTÉ pourra recourir à toute procédure d’appel d'offres de son choix, et notamment des
appels d'offres restreints entre plusieurs sous-traitants de la Liste des Sous-Traitants
Préqualifiés.

SEE BE UE 92.30) (D) ÆMDEZ di, À BEN ET RP AE AGE PE AUDE HA bRRE
FADDIGE ZE PER eu RE 4 26 A RE AUBRGRIPE HUE ÈR

Dispositions principales applicables à tout Contrat de Sous-Traitance

ER TFTA DER RNERME

Outre les stipulations de la Convention, tout Contrat de Sous-Traitance à conclure par la
SOCIETE devra prévoir une clause aux termes de laquelle :

BR DEP LEE D, PA REA RÉ EN ER FINALE TR, ZRR
DEL

()

à l’article 9.2.3.) de la Convention, la
durée desdits contrats ne pourra pas dépasser la Date de Sortie ; ef

AFF RENDUES 922.30) RAGE EE A, SEA HAT IIR A AHENIE
2H:
&) Pour les Contrats de Sous-Traitance visés à l’article 9.2.3.(üii) de la Convention, lesdits
contrats expireront automatiquement et de plein droit au jour de l'exercice par
GECAMINES de son Option d’Achat.

FRE HNDUE 92.3) PTE NE À, ZE RIT É RO ATE X
HSE RERCZ H NL À SAN BIAE

ARTICLE 15. NON-DILUTION DES ACTIONS DE CATÉGORIE A

15.1.1

15.12

15.13

15 & À RAP AAA

Principes

KI

Il est rappelé en tant que de besoin que la participation des Associés de Catégorie À au capital
social de la SOCIETE sera maintenu, à compter de la Constitution de la SOCIETE et jusqu’à la
Date de Sortie, à hauteur de quarante-neuf pour cent (49%) du capital social de la SOCIETE,

nonobstant toute modification du capital social de la SOCIETE.

REP REERR, AÉRE A NENRE ARE, RAA NN Z PÈRE
HZ, A RER TER BEN RTE BEA TU SRE EL DRE MERETE HZ IL (49%) à

Conformément aux stipulations de l’article 5.4 de la Convention, en cas d’augmentation de

capital social, les Actionnaires de Catégorie B devront souscrire à l'intégralité des Actions
par la SOCIETE à toute augmentation de capital, et transférer gratuitement aux
Associés de Catégorie À le nombre d’Actions nécessaire au maintien de leur participation.

ARR DEDNICS 54 RIMDE, ANNE A, B REA NAMUR BEST DE TT
RAT HAE, JF À ZE ZR Ge DUREE RER SR ELA PSE A CH HO 1 à
Toute réduction ou amortissement du capital social de la SOCIETE devra également maintenir

la participation des Associés de Catégorie À à hauteur de quarante-neuf pour cent (49%) du
capital social de la SOCIETE.

EDEN TIR RENE GET ENAERE À RERLE À BEN FE HEAR EE 22
49%) HSE I.

Modalités de récupération des montants d’augmentation de capital

3 BEEN EC L]

émi

En cas d’au, à
Particle 5.

de l'étude vis

entation du capital social de la SOCIETE, le mécanisme de récupération visé

i) de la Convention sera déterminé conjointement par les Parties après réalisation
à l'Article 4.3.2.

AN TONER AR, DUXE SERRE 43.2 Æ PT MLE JDE AUOT IAE SX
HUE 5,4Gi) PTE 9 ETS LE à

ARTICLE 16. PROTECTION DES DROITS ET TITRES MINIERS

16.1.1

16% D'AURANUENÉRE"

Il est rappelé qu’en application des stipulations de l’article 13.4.1 de la Convention, les Droits et
Titres Miniers ne pourront en aucun cas être l’objet d’une Sûreté d’une quelconque nature.

IDR, ARR A UNICE 1541 HAE, ALTER, D'AURBUEZ EH x
SCALE NT PEER

El

16.12 Les Parties conviennent expressément que le Contrat de Cession devra prévoir que
GÉCAMINES disposera d’une option de rétrocession automatique et sans contrepartie
financière des Droit et Titres Miniers (ci-après l’« Option de Rétrocession des Droits et
Titres Miniers »), qui pourra être exercée par GÉCAMINES en cas de survenance de l’un des
événements suivants :

BOIRE, RER EN E RDA SEA À SALE 55 ff HR SUBI UE
PREFEN CPACRERIEREEN " ) , ZA EE RENTE IL FAEHÉTER

fr:

()

E)

(Q)

Adoption par la collectivité des Associés d’une décision de dissolution volontaire de
la SOCIETE ;

BEA SR PRE CS BEN I HR:

Adoption d’une décision de dissolution et/ou ouverture d’une procédure de
liquidation de la SOCIETE par toute juridiction compétente ; ef/ow

AP A BU FT PL À EN 1 APACHE A/R RE
FFE A/R

Résiliation de la Convention.

FT BE VRNCHNAEER

ARTICLE 17. PAS DE PORTE

17% AN

Par exception aux stipulations de l’article 14.1.4 de la Convention, les Parties conviennent que le
Pas de Porte sera payé par la SOCIETE à GECAMINES dans les trois (3) Jours Ouvrés à
compter de la date à laquelle les trois (3) conditions suivantes seront satisfaites :

ME UDC 1414 ÆMDEHIBIPR, DOTE, HR CG) MAR ÆMNUEZ
Hi (3) ALERTÉ RISCAEATTE:

()

E)

(Q)

La Convention et le présent Avenant sont entrés en vigueur ;

À BE RCA ARTE HE 3:

La SOCIETE est immatriculée auprès du RCCM ; ef

RUN IEC FRAIS PA AE CRECM) ; A

Le certificat d’exploitation du PE n°660 à été endossé au nom de la SOCIETE.
PE 660 CAR BIC FARANE Fe

ARTICLE 18. RÉSILIATION

18% FR

18.1 Cas de résiliation spécifiques
RE AUAEIMRTE
18.1.1

Par exception aux stipulations de l’article 21.1 de la Convention, GECAMINES pourra résilier
la Convention et mettre fin au Projet en cas de survenance de l’une des situations suivantes :
PEN BENUE 211 RME HIS, LE RME HÉTBILBUR, SE RO TAAER À GE HI
D'OAULE
(a) Le Pas de Porte n’est pas payé par la SOCIETE à GECAMINES dans les trois (3)
Jours Ouvrés à compter de la date à laquelle les conditions visées à l’Article 17;
LEE 17 RME NAS He (3) ALERR, RÆATAIÉ
ROAFATTER:

) CNMC refuse de fournir à GECAMINES tout document demandé par cette dernière
pour la réalisation des formalités visées à l'Article 17 ;
FR ERA CEA 1 ROUE ER 17 PT MDE RS 4 CE
RÉAL:

QC] Le Contrat EPC n’est pas signé à la date visée à l'Article 14.1.1 et il n’est pas remédié

à cette situation malgré l'envoi par GÉCAMINES à CNMC d’une simple notification
assortie d’un préavis d’un (1) mois, sauf si cette situation est imputable directement à
GECAMINES ;

EPC RATES 1411 RME FN, HR RUE ER 5
Ré CD AA UE EAN, DA EE RARBOZ AIRES, FR
AEAÉUE ADO SET ROTH :

() Les Études Complémentaires et l’Étude de Faisabilité Complétée n’ont pas été
intégralement réalisées dans les neuf (9) mois à compter de la date de signature du
présent Avenant et il n’est pas remédié à cette situation malgré l’envoi par
GÉCAMINES à CNMC d’une simple notification assortie d’un préavis de trois (3)
mois, sous réserve que cette situation soit imputable à CNMC et/ou l'un de ses
Affiliés ;

ARTE CAIRN PE HIT AT PEACE AAA CEE 2 HE L (0) FHNARE
MR, HR RU A ER = C3) NA UE Pan 9 ff
A, PRAEARABOZÉIBE, HE ÉMENX TEA EM/RE
REA REX;

Ex]
à

@ La Date de Démarrage des Travaux de Construction nest pas intervenue dans les dix
(10) mois à compter de la date de signature du présent Avenant, et il n’est pas remédié
à cette situation malgré l'envoi par GÉCAMINES à la SOCIÉTÉ d’une simple
notification assortie d’un préavis de trois (3) mois, sous réserve que cette situation soit
imputable à CNMC et/ou l’un de ses Affiliés ; ov
EU TEA A AAA MNERZ HET (0) FHAREMEA, HK
Re RU BEST RE it GA HUE an AO fé SE er, 4 RAR
BOZRBE, RIRE ER A/R FT AUD Pr SU

à

[0] La somme totale du Prêt d’Associé Initial décaissée au profit de la SOCIETE à la date
tombant douze (12) mois à compter Date de Démarrage des Travaux de Construction
est inférieure à trente-cinq pourcent (35%) du montant visé à l’Article 6.2.1 du
présent Avenant et il n’est pas remédié à cette situation malgré l'envoi par
GÉCAMINES à CNMC d’une simple notification assortie d’un préavis de quinze
(15) Jours Ouvrés, sous réserve que cette situation soit imputable à CNMC et/ou l’un
de ses Affiliés.

18.2.1

HE DE A2 HE 2) AA NÉ EN IE À MP ARE AR AE CE
BUR FAUNE 6.21 RENTE BUY 2 TT (35%) ÀJ, HR
RO EE ER PE HE Q5) ACTE A MIAGE AO fe En, cf
BA RANGERS, REA D RER / ERA ST RA.

à

Conséquences de la résiliation

RSR R

LEMDLS 18.1/RMLE HER AT, BRIE A LR À EN IE ERPTAUE HAN

BONE PARC ESA EMEE, UU:

(a) La Convention sera considérée comme résiliée de plein droit à la date d’expiration du
délai de remédiation visé à l'Article 18.1;

AE 18.108 ARMOR Z À, À A HAL A SUR:

@) GECAMINES pourra exercer son Option de Rétrocession des Droits et Titres
Miniers à la date d’expiration du délai de remédiation visé à l’Article 18.1 ; e

FR ATTESS 18.1 Pr AL AT RONI REZ H 7 ET BURBUUE HAE AE FE:
AI

QC] Les Parties discuteront du sort de la SOCIETE et du Projet.
Or R BEN, DA HAE.

ARTICLE 19. ÉLECTRICITÉ

19.1.1

192.1

19

Principe

EU

Les Parties reconnaissent avoir pleinement connaissance des insuffisances du r
dans la région où que des conséquences desdit
sur les projets miniers, d’une manière générale, dans cette région.

BOT UT ZE TE AIDER DE PTÉEDERR EE, DLRGZSE A AD D NL A Ant,
PXEZ, PES TA

Modalités de gestion de électricité

FE EE DL]

En cas d’existence d’un Solde Non Remboursé à la date d'expiration de la Première Phase, pour
lequel CN ait en mesure de démontrer que (i) l'existence de ce Solde Non Remboursé
découle directement et exclus au électrique non constitutives d’un
Cas de Force Majeure (tel que défini à l’Atticle suivant), intervenues pendant la Durée
Convenue et la durée de la Première Phase ; et, cumulativement, que (ii) ces défaillances ont
entrainé une baisse substantielle de la production de l’Usine n’ayant pas pu, maloré la mise en
œuvre d’efforts raisonnables à cet effet, être récupérée pendant la Durée Convenue et la durée
de la Première Phase ; alors CNMC pourra solliciter des discussions avec GECAMINES sur
lopportunité de prolonger la durée du Contrat E&M et du Nouveau Contrat d’Achat d’une (1)

u électrique
insuffisances

itué le Périmètre Minier ail

vement de défaillances du

60
19.2.2

année.

LES — Nr Bed HAE RIRE, LELRIÉ F, HR A EDNIEN: CD)
ARRETE FAR CEXSE FR) DS, EP SE MAIRATE
BORA RE fee 2 in A BRIAMAU RE SSL: AL H Ci) ARS
LJSRRPERPE, RÉSUIL SEE AE), AEUE SER PEMTR PA RÈLE LE AR AI
SEPT ANR Pa RAM SE, HAN EEE RME R— CD AFiGAE
À AUCH REP AE 47 AH à

Pour l'application de l’article 19 de la Convention, il est précisé que les termes « pénurie d'électricité
» où une « incapacité à obtenir de l'électricité » désignent toute situation dans laquelle :

A DEAR UE 19 HOME, y t” ù CAE" ARÉ UN FHÉTB:

() La puissance disponible aux transformateurs utilisés par la SOCIETE est inférieure
en moyenne, pendant une durée de cinq (5) jours calendaires consécutifs, à quarante
pour cent (40) % de la puisse souscrite par la SOCIETE ; ef, cmulativement

À BEN FT CE FA SR 8 97 AD EE (5) NH AP HNARTE A
AFRO NIET 2 (40%) 9: A1, H

à

&) La SOCIETE n’a pas pu, malgré la mise en œuvre d’efforts raisonnables à cet effet,
trouver de solutions alternatives permettant le maintien de l’Usine en production
pendant cette période.

ÉSQE D'R D), AERER BEN FRANS RERR ART RE HT CRE DIRE DUAE
FELIX ER.

ARTICLE 20. STIPULATIONS DIVERSES

20.1

20.1.1

20.1.2

20% HAE

Modifications diverses à la Convention

XFA HEURE EX

Par exception aux stipulations de la Convention, les Parties conviennent de renommer le
Conseil d'Administration visé à l’article 24.3.1.(v) de la Convention, en « Conseil de Direction »
disposant des mêmes attributions.

PERTE BEDNICLE HU BIR, ON FER BEDAUE 243.1) RATES ES
Brin REA", HEAR.

CE:

4e

Les Parties conviennent de supprimer l'expression « à lisse de la Durée de Remboursement » à
Particle 9.4.2.(vi) de la Convention ct de la remplacer par l'expression « à lisse de la Durée de
Sortie ».

BOT EL RUMER À DEURDCE 9.42.) RPTALE NT RENE" MIRE, JR MON “GE
HP EE” MIRE

61
20.2

Définition d’Affilié
REA FINE X

Aux fins d’écarter toute ambiguïté, les Parties conviennent de supprimer la définition d” « Affilié » prévue
à l’article 1.1 de la Convention et de la remplacer par la définition suivante :

RÉGLÉOME, OO PIE MER ES PEDUS 11 RATE NT REA" EX, FRONT FE M:

20.3

20.3.1

20.4

«Affilié : désigne, pour toute Partie, une société ou une entité qui Contrôle directement
ou indirectement cette Partie ou est directement ou indirectement Contrôlée par cette Partie
ou une société ou une entité qui est Contrélée par une société ou une entité Contrélant une
Partie. Afin d'écarter toute ambigïüté, la SOCIETE sera considérée, jusqu'à la Date de
Sortie comme une Entité Afjiliée de CNMC ; ».

RAT: TU DM, FARAH TR
RÉBRITRE ML TASER, LR SH TI TRI AR
FINIS TIREUR HR, HEBUZH, FES TE BU
AREA ERIRIEZ ET 7

Transfert d’Actions à un Affilié

HERBE N RER

Pour les besoins de Particle 27.3 de la Convention, le transfert des Actions détenues par CNMC
à un de ses Affiliés sera formalisé dans un acte de cession signé par CNMC, GECAMINES, la
SOCIETE et l’Entité Affiliée cessionnaire.

FRE UNICE 27.3 2 OR, M A PT RER AE RENTE
ARTS REA TASER A ERA ER ER AT 2.

Langue

Li)

à

At,

Le présent Avenant a été rédigé et signé en versions française et chinoise (mandarin). En cas de
contradiction entre les deux versions, la version française prévaudra.

AAA HNXANESCAITOE CEE RARE. ARE ZA, MSC AMR SEE.

20.5

20.5.1

20.5.2

20.5.3

Absence de modifications et prévalence

ÆBAAMARSCEMTE

À l'exception des modifications apportées par le présent Avenant, toutes les autres stipulations
de la Convention demeurent inchangées.

BA RTE DU AT HSE, À BE PAS AE ARR ARSUR EEE.

En cas de contradiction ou d’incompatibilité entre les stipulations de la Convention, d’une part,
et les stipulations du présent Avenant, les stipulations du présent Avenant prévaudront.

RER BEC ACTE DUR RUE ERA A, ARS DUR GIE A

Les articles 29 (Règlement des Diflérends et Arbitrago), 30 (Notifications), 31 (Confidentialità et 33
(Sfpulations Diverses) de la Convention s'appliquent mutatis mutandis au présent Avenant.
RUUCE 29 & CAR EAPÉR) , 2 30 % GED , À 31 & CRE A
33% CHMBMDE) FFSGA FA ADN

62
20.6 Modification de la Convention

RAR BEN

Dans un délai de quinze (15) Jours Ouvrés à compter de la Date de Signature, les Parties
arréteront d’un commun accord une version consolidée de la Convention destinée à intégrer
uniquement et strictement les modifications prévues par le présent Avenant.

RÉEZ EE EE 5) ATEN, HOT ES EPA ROENRAR, UUE FE
PAR TE DCE fe AZ ke Pi AE AT À

Fait à Kinshasa (République Démocratique du Congo), à la date visée en en-tête, en quatre (4)
exemplaires originaux, chaque Partie reconnaissant en avoir reçu deux (2) originaux, un (1) par signataire.

Fe: SD CHRRE HEAR

>), ÆBNMSMANEAA.

RE C0) D, AAUAMTELER (2) #, — CD DATÉE.

Ces signatures sont situées sur les deux (2) pages suivantes)

JM (2) HAE EN

63
ANNEXE A
[ANNEXE RESERVEE]

BY A CHERE AE]
ANNEXE B
MODÈLE FINANCIER

FIAE B JTE

(le Modèle Financier figure en pages suivantes)

DA SRE MA BE FE D
MAINBUSINESS PLAN DRIVERS

Lis TOTAL | Periodof Construction Phi Pa PR Pt Pi Pi Pi PY8 PA
Mot? Moi] W V NV "4 ÿ k " h y Lil Mi "2
(Capital Expencditures NUSD
il Ce TE] 132 AU 0H
Anal Capex duing Production Period 141527 017417 SR 19867
ing Production
ned Ore 000
Westestipoing 00 O 16 146 1813 1975 144662 16880 1 160795 1608 149941 107885 106557
Ho grade qu 01005 1005 st #00 42 4 22 44 EI) sil 40
Lou gaie qu 0 909 909 1474 CE) 346 sig 4 469 au 46 &077
Plant feed - High grade Cu ore t |
Cu ed grade % 206% 206% 210 212% 206% 2% 207% 26% 2e
0 30 sil 40 400 40 sil 400 400
(Cunulate Volume of prcessed Copper contained! && 7416 CE) w4 a gi 15 CE) 3
Processed à Sold Products
Sales Volume
Copper loc qu 4406 O0 GB O0 WW O0 NW O0 MA O0 7 DO MM O0 MAN O0 AT D
Cobaki hyroide sat qu 469 O0 628 OO 7 OO 76 O0 OZ O0 6% O0 AN O0 4 O0 47% D
Average Sales Prices
Copper pics USD 50 50 50 50 50 50 50 50 50
Hydro Cabal price USDIb. 1257 1287 1287 1257 1257 1257 1287 1257 1257
Cote pay % CL Li La Ua LA Ua Li is Li

Reene USD 4 00 48 00 SM 00 8 O0 602 00 626 00 629 00 569 00 47 00
TOTAL

USDN Cu USDI Cu USDR Cu USDI Cu USDN Cu USDN Cu USDI Cu USDI Cu
MODE DE “D ‘e *E) Y#° plant feed Plant feed Y6 plant feed Y7 plant feed Y8_ plantfeed Y2° piantfeed Y10° panttoed V1 plant feed
cash Coss MUSD aan a ons co sssæ css ü sas uw 520 co sise ü00 so ü0 su 500
Sating Expenses MUSD 3140 a 108 cm san sm sos üœ œm uw sx co ss 00 sm 00 saw mn
Cost part of Cu cathade USD eco so so so soo00 soc so so so
Cost par of Cobat contained hyatonide sat USD acre0 a00 100760 Go ro cm rose a00 | 10020 ü00 1000 ü00 10e 000 1780 000 ro
Cost part of nronde salt USD soc soon s2000 so so soc so soon so
Mining Expenses Lot
Cost of ra mining MUSD ss sus nas 7500 7520 na mas so ss
Wast sppng USD sc a si s10 so 52 266 a 26
on race or usDi sc a a so so so a 2 2
Lon grace or USD so a 22 2 sas 336 2 a a
iing/Processing Expenses
costs MUSD sas a sa om wsar co ms as us sus sis suis
costs USD
ter Expenses MUSD
|Auxiliaries & Power direct costs à 0.00 000 000 000 000 000 000 000 000 0.00 0.00 000 000 000 000 000 000
ter variable costs
Emuronmentrltod costs
TSF - deposiion & management ao 500 s00 500 a a 500 500 14
Environment habitation 176 00 au uw as uw 20 uw 28 üœ es oœ 2m uw 230 sw 2%
Ioyaiies (04% of Net Rens) ns aœ 187 om etai om 2118 ü0 2028 uw æt uw 1888 om 00 om
Fixad costs
HR costs (oparainal & management) mn wa cm ou sw su üœ ou uw ou uw ou 00 ou oœ ou mn
IRapars & Maimenance costs nie a 1807 sw tar um 1808 ü0 0 uw 1 uw 18 00 1aat ou isa
added Conigencies (if anyanarehoder management fee 1500 a 1500 150 1500 1500 1500 1500 1500 150
Othar management ee 138 138 158 75 138 138 75 138 158
PRODUCTION SAMPLING COST on on sw on 500 on 0% on on ww on 0% an 0% on
Total Interests mas om ms 00 7x 0 mx om om uso #5 on 5 sn
Financial Structure MUSD
Intiai Debt (En of Construction paid)
tai Det Remaing at Begmng of Peñoc üoo site au ar24e do man sw rar co sas ü00 stat uw sur ua ü00 sara üw sas
Pinipa Acdec ire 0808 2088 060 a. aw cm oo m 14e a or uw sa uw ou 00 1 oœ om
sel iorest Acomed ss me 0m Taie ao mœ ous um 220 00 ass uw ss wo 27 00132 ow 12 500
g5%]iersts paid do om où rie do 7 cm 4 cn 220 d0 sas uw ss wo a de 13 ow 12
Pia paid a 00! 00. 268 a ru oo. 18 cos a! 1erai uw 187 uw res 000 os om sat
# Days ot
oring Capital Requirements avenues
or OPEX 780. mot. se
Stock consumabies irasee æussai arames ue Er I aus zone ss 20e sans
Stock finished product) EN asso Asmear Arras sais as Aout sea 40800
accounts recahabie sas arsoas some ser ss 16266 sm sssse seins ssunoo
accounts payabte 2er aossss suis asestss sesaart sans 267620 sorrss sasss
cash airs 0608 o7sss roms ro aas soc se Susan torts
org Capa Det {Amount at Beginingo peñcd) eos a00 sus Goo ne susat oo caisse a00 |one4a0 PET ü00 | ossssae 000 | se rsas ou ours
(Grange ot Woring Capa coma sata 000 ose uw 46 ao (usa) 0æ ro uw Gwen O0 moi) 0m vuséas
86 test of Working CaptaUSS) Bis CCE] EIRE Go 88 EE EIRE UT sr ET ET
EBmDA 0400 a 18500 co ss cm 28 ü0 ais uw ane uw mess ü00 was 00 aour mn
Deprecation 150 a ans om se om as üœ se uw sx co 28 00 sa on sa
a
Amorisation ice a 108 cm1 om 108 ü0 0 uw 08 uw 108 0010 0010
rot CCE ow  n2 Gta ü0 vas uw race uw as 00 1e ow me mn
0% Income Tax so ao 10 co ss cm 23 ü0 sas uw sas co mie ü060 ser ow &u
Net Gashou or Rapayment f Pnipal and test 040 a 14 co sous co us a ar uw masi ü0 108 000 02 ou mn
Pinipa Repayment Rate gro 272 00 at O0 143 000 187 000 145 00 m7 oo 1337 O0 1556
Net Gaston 7200 108 oo 1æ 00 tæ oo 127% 00 215 om 10% où 121 00 1472

1000

1000

1000

1000
1000

1000
1000

1000
11

12

2.1

2.2

3.1

32

ANNEXE C
ÉTUDES COMPLÉMENTAIRES

BA CAR

Programme de forage

ALT]

Dans un délai d’un (1) mois à compter de la date de signature du présent Avenant, CNMC
devra démarrer et se conformer au programme de forage situé en fin de la présente Annexe.

HARRAUNEEZHE- CO FAHN, 4
ik

EH]

A NEA 50 RER A ER HU 4 LL

Le programme de forage visé à l'Article 1.1 ci-dess:
neuf (9) mois à compter de la date de signature du présent Avenant.

s devra avoir été complété dans un délai de

EE 11 PTE HI AL TERME AAA UNE Z HE JL C0) AH ER

Étude d’impact environnemental

FÉMDER

Dans un délai d'un (1) mois à compter de la date de signature du présent Avenant,
GÉCAMINES et CNMC devront sélectionner d’un commun accord le bureau d'étude en
charge de réaliser étude d'impact environnemental de la Phase Initiale conformément aux
exigences du droit congolais applicables en la matière.

HARRAMEEZHE CO RAA, RATER NA DOS AZ OUR
ÉIALR CD PAR, HAE SA DE MAT BU Em DE SE AUDE SDL

Le contrat d'engagement conclu entre la SOCIÉTÉ et le bureau d’étude sélectionné
conformément à l'Article 2.1 ci-dessus devra prévoir un délai maximum de réalisation de l'étude
d'impact environnement du Projet de six (6) mois à compter de sa signature.

BUS IAE ES 2.1 TRE DE ANR ROUE À INDE HZ À 14]
ÆALHEREA C6) AH A SERRE AR

Étude de Palimentation électrique

NEA

Dans un délai d’un (1) mois à compter de la date de signature du présent Avenant,
GÉCAMINES et CNMC devront sélectionner d’un commun accord le bureau d'étude en
charge de réaliser l'étude de l'alimentation électrique de la Phase Initiale conformément aux
exigences du droit congolais applicables en la matière.

HARAMEEZHE- CO RAA, RAT ER NA PTE HZ OUR
ÉIALR CD PAR, HAE ZX SA SEMI BE 77 PONT SE AUDE SDL

Le contrat d'engagement conclu entre la SOCIÉTÉ et le bureau d’étude sélectionné
conformément à l'Article 3.1 ci-dessus devra prévoir un délai maximum de réalisation de l'étude
de l'alimentation électrique du Projet de trois (3) mois à compter de sa signature.
41

42

BUS IAE ES 31 PTE OO AL AUS IRL, HZ A
ÆBZHERKE G) MAMAN PUMA

Levés topographiques
HUE

Dans un délai d’un (1) mois à compter de la signature du présent Avenant, CNMC devra
démarrer les activités relatives aux levés topographiques de la Phase Initiale.

HAIAUNÉEEZHE CD AAA, PRE ENS DT BTHEUER HTAEX
EUR

Les levés topographiques visés à l'Article 4.1 ci-dessus devront avoir été complétés dans un
délai de quatre (4) mois à compter de la date de signature du présent Avenant.

EE 41 PT A MLEMEZ NE À AR AE DA Z Het (4) ANA A Erke
PROGRAMME DE FORAGE #hfLit
(tticle 1 de l'Annexe C de l’Avenant) (NE HMOLRI#E C ch 1 Æ)

Nbre | Mode Métrage | Prof | Coût unitaire Gen) Dim Durée Obs.
No-ore verification | DEZIWA NE 9 DD 4,500 m 500m | 320 USD/m 1,440,000 1 mois après la date de 3 mois
signature de l’Avenant
13 <200mm 3,730 m 300 m | 320 USD/m 1,190,000 1 mois après la date de 2 sondeuses

Détermination des signature de Avenant

Hydrogeology Study | paramètres 5 mois

hydrogeologique 1 mois après la date de

A 1 sondeuses
signature de l’Avenant

1 212-350mm 300 m 300 m 1000 USD/m 300,000

Inspection drilling 1 mois après la date de

and metallurgical 8 DD 2,400 m 300m |320 USD/m | 768,000 ; 2 mois | 3 sondeuses
signature de l’Avenant
sample drilling
<plora fere. Saprès la date de | 8 mois
Exploration infered | 343600 TCu 40 DD 12,500m |313m |320USD/m | 4000000 | ! Mis après la date de 3 sondeuses
ressource signature de l’Avenant
SOUS/TOTAL 7,698,000

1 mois après la date de

; 4 mois | 3 sondeuses
signature de l’Avenant

Forage géotechnique 20 DD 7,000 m 350 m 320 USD/m 2,240,000

TOTAL 9,938,000

BA CG

Lies DEN LUE RE Ar ES SEM RAR #
HN AU DEZIWA AR AE E 9 DD 4, 500 ? 500 À 320 Kk/? 1, 440, 000 AAA ru 17 3 A 3 AHPRAL
DE E EN
13 <200mm | 3,730 X | 300% | 320 Eé/X | 1, 190, 000 Mtr 11 2 AFHHPENL
aoonupre  | MAR 5 FA
1 212-350m | 300% | 300% | 1000 x%/X | 300,000 | À ru 17 1 'AFEPERL
LROIANÉ À : RHRAMÉBE 1 À
FLORENT 8 ) 2,400 % | 300% | 320 67% | 768,000 | FF 7 RIT op | sen
RAC DE EE 1 À
HENT DEEEUNTR 243600 m4] 40 DD 12,500 X | 313 320 Kk/? 4, 000, 000 AA PEU Tr FA 3 AHPRAL
it 7, 698, 000
RAC DE EE 1 À
L'ARMÉE TR 20 DD 7,000 % | 350% | 320 Æ7c/XK | 2, 240, 000 À PAPER IT} FA 3 AHPRAL
Et 9, 938, 000

ANNEXE D
PLAN DE DÉCAISSEMENT JUSQU’AU 31 DÉCEMBRE 2017

BE D ÈÆ 2017 # 12 À 31 AHSA) R

Plan de Décaissement depuis la date de signature de l'Avenant jusqu’au 31 Décembre Total
annuel (en

2017
Hi d
HARAS FÉCE 2017 4 12 3 91 SAMU STEQUE)
SEBESA CR
Semestre n°2 Ê: EAFXT)
FH

Semestre n°1
KE

Montant à
décaisser
{en millions
de Dollars
US)

RARE

ŒR: F7X
x)

ANNEXE E
PLAN DE REMBOURSEMENT

FRA E RERTRI

Année à compter de la Date de Production Commerciale Total (en

ÉRNVALE REZ HER pourcentages)
Ê CHAR)

n 5

Part du
montant
(principal et
intérêts) du
Prêt d’Associé
Initial que
représente
l'Annuité
considérée

{en

pourcentages)

AT BAR à
ADARAER
ARENA)
#) #

ŒAH)

ANNEXE F
MODÈLE DE RAPPORT DE PERFORMANCE

MIA E ER AYÉUIS

[en-tête SOCIÉTÉ]
Ê RAS AIIUE

À : Membres du Conseil d'Administration

&: HESRA

Copie: Président du Conseil d'Administration de GÉCAMINES
Directeur Général a.i. de GÉCAMINES
Président de CNMC
Vice-Président de CNMC

DE: RER

ROBE EE

REA ELRZREE
REA RL RE
Date : [e
AM: 0

Objet : Rapport de Performance n° [+] pour la période [e]
BE OMS OÙ SERRE

Madame, Monsieur,

LES RE:

Nous nous référons à la Convention.

DÉSERT AUE

La présente lettre constitue le Rapport de Performance n° [e] et couvre la période [e].

PéRRE D SERRE, Ji OI HI.

Les termes commençant par une majuscule dans le présent Rapport de Performance ont, sauf indication
contraire, la signification qui leur est donnée dans la Convention.

BRIE A AURAUE, ARR ÈS RERCS RARE A RE PDU ALE ÉTÉ NC.

Nous vous en souhaitons bonne réception.

BE

Le Président de SOMIDEZ
SOMIDEZ AK
SOCIÉTÉ MINIÈRE DE DEZIWA
DEZIWA WAR A FI

Société par Actions Simplifiée ff BR 4 E TR AT

Au capital de [+] Francs Congolais (CDF) EM #Æ [1 AIRÆRR

Siège social : [eJÆMHHHE: []

Rapport de Performance n° [e] — Période [e] À 1 SRE S-ÆiIA []

Rapport de Performance préparé par : [e] RER SIT: [1

A. INDICATEURS FINANCIERS H#>#

Convenus
OPEX (en USD / tonne) (cf. Programme et Budget n° Réels

[D

Coûts d'exploration
Coûts d’exploitation minière

Coûts de consommables et intrants (total/traitement/cuivre/cobalt/autres)
Coûts d’électricité (total/traitement/cuivre/cobalt/autres)

Coûts de rémunération (total/traitement/cuivre/cobalt/autres)

Coûts indirects de production

Coûts généraux et administratifs

Coûts de commercialisation

CAPEX d’entretien

Total (en USD / tonne + valeur absolue)

Coûts d’exploitation fixes (en USD / tonne + valeur absolue)

Coûts d’exploitation variables (en USD / tonne + valeur absolue)

2 Revenus de la SOCIÉTÉ / EBITDA
3 Trésorerie Nette d'Exploitation
4 Sommes présentes sur le Compte de Réserve
Remboursement du Prêt d’Associé Annuité Montant effectivement
(cf. Plan de remboursé (capital +
5 Remboursement)
Remboursement du capital (en USD)
Remboursement des intérêts (en USD)
6 Fiscalité (montant et détails des taxes/impôts/royalties payés sur le trimestre

écoulé)

B. PRODUCTION

7 Volume de Minerai extrait au cours du trimestre écoulé (en tonnes)
Teneur moyenne
8 Cuivre
Cobalt
Produits (en tonnes sur le trimestre écoulé) Volume Minimum
(cf. Programme et Budget n° Volume Réel
9 [D
Cuivre
Cobalt
Taux de récupération
10 Cuivre
Cobalt
11 Rendement général de l'Usine (Objectif : 90 % minimum)
12 SX -— Pertes de l’extractant dans les cruds (Objectif : £ 6 %)

13 Qualité du cuivre (Objectif : 99,995 % Cu)
14 Hydroxyde de cobalt (Objectif : 34 % Co minimum)

15 Humidité du sel avant séchage (Objectif : 60 % maximum)

16 Humidité du sel après séchage (Objectif : 10 % maximum)

17 Disponibilité de PUsine (Objectif : 85 % minimum)

18 Taux d'utilisation (Objectif : 90% minimum)
19 Caractéristiques des rejets (tonnage et qualité)
20 Tempérament ou stripping ratio d’exploitation de la mine

C. STOCKS DE MINERAI ET DE PRODUITS

Auljourdu | Au dernierjour

Stocks (en tonnes) . . Variation
trimestre du trimestre

Minerai
Cuivre
Cobalt

Entrée en stock (en tonnes)

Minerai
Cuivre
Cobalt

Sortie en stock (en tonnes)

Minerai
Cuivre
Cobalt

D. CONSOMMABLES, INTRANTS ET ÉNERGIE

24 | Stocks Aulejourdu | Audernierjour

Variation

trimestre du trimestre

Acide (en litres où mètres cubes ou tonnes)
Dioxyde de souffre (en tonnes)

Fuel (en litres ou mètres cubes)

Consommation [préciser l'unité]

Acide

Dioxyde de souffre
25 Fuel

Magnésie

Chaux

Électricité

visi é icité décrire les éventuelles baisses de charges et coupures, et la
26 Approvisionnement en électricité ar >
performance enregistrée]

E. COMMERCIALISATION

Quantités de Produits vendues sur le trimestre écoulé (en tonnes)
Cuivre
Cobalt

Acheteurs Quantité achetée Revenus

[Nom de l'acheteur
[ee]

F. DIVERS

Périodes de Suspension Date de début Date de reprise

30 | Suspension 1
Etc.

31 Nombre de salariés de la SOCIÉTÉ au premier jour du trimestre écoulé

32 Nombre de salariés de la SOCIÉTÉ au dernier jour du trimestre écoulé

33 Nombre d’accidents et détail desdits accidents (y compris accidents impliquant
sous-traitants)

34 [variables à compléter / ajuster/ détailler en fonction des besoins]

Ce rapport de Performance comprend [e] ([e]) pages.

BJEERER OÙ

Je, soussigné, certifie que les informations renseignées dans le présent Rapport de Performance sont complètes, précis
toute erreur :

RE AR ERA EE TE RUE NT, HERO, SR, BR, HA SALÉE.

xhaustives et dépourvues de

Le Président de SOMIDEZ
SOMIDEZ KR
ANNEXE G
CHRONOGRAMME DU PROJET

HF GEAR
Actions

#5

Nombre d'années à compter de la date de démarrage

BIS RAEE

Nombre de mois à compter de la date de signature de l'Avenant de Lancement de la Phase Initiale

DRM ERMEMINENRER

Feaïsation des études complémentaires al Aude de Faisabiité

Dans un détai de 4 mois à copier dela signature de l'Avenant
ÉERARZE DRE

Dans un détai de 6 mais à compter dela signature de l'Avenant
MALE PA

Dans un détai de 6 mais à compter dela signature de l'Avenant
HR HLEA A

Dans un détai de 8 mais à compter dela signature de lAvenant
ÉD RARZ MLSA A

s27Nerin
a FR UALIEER
11 xl Lt L
Mydrogcology Study
"à AOC MEET
mspection drilling and metallurgical sample drilling
VS lgietegt rt
Exploration infered ressource
D 77)
orage géotechnique
MÉCTON
Ales d'impact environmental

ELA fr

Dans un détai de 6 mais à compter dela signature de l'Avenant
CCPTT ONE

s topographique
LT

Dans un détai de 7 mois à compter dela signature de l'Avenant
AE SAR ZE MRTAA

Dans un détai de 5 mais à compter dela signature de lAvenant
ÉERARA DLS AA

Dans un détai de 4 mois à corrpler dela signature de Avenant
ÉERARZE MAT

Etude de L'alimentation électrique
14l

BH 2
2Formaltés de Constitution de la Société

RAR HR TER

est estimé que la SOCETE sera immatriculée au début du mois
de Juin
HEAR ME A EN

Ccomplissement des formatés de transtert des Droits et
alitres Miniers

FR RDURRUEMAE FE

Les droits etttres miniers seronts transferts à la in du mois de
Juin.
Hüt6A FRE HSE

Parement du Pas de PONS
NANELE

Paiement au plus tard le 30 Juin
ÉTEINT

Construction et Développement du Projet

BA RAR RATFR

Travaux de préparalon
dé

b14/pesien Prétininaire
bit

Desian dérinitit
Haiti

Un délai estimé de 5-5 mois
Bnitit its-64 A

Travaux ge Construction
ÉTER

Un délai estimé de 8-10 mois
Hi ARETEOA A

Période de Contruetion

CLP]

Exploration

‘Ress

Un délai estimé de 26 mois
PET 28 À A

Dérrarrage de la production commerciale

Set PE)

Dans un délai estimé de 3 mois après la Date de Production
Commercial
EE S

ANNEXE H
PROGRAMME ET BUDGET INITIAUX

FI H SRB EIRE TE

SOCIÉTÉ MINIÈRE DE DEZIWA
DEZIWA FAIR AT)
Société par Actions Simplifiée
FDA RAI
Au capital de [e] Francs Congolais (CDF)
AE OÙ RIRYAËE
Siège social : [e]

MB:

Programme et Budget n°
& OU SSÉHISRÉE-RÉSE D
PROGRAMME DES ACTIVITES ET TRAVAUX
AAILA TRI

Détail des Activités de la SOCIÉTÉ prévus pour la période allant de la date de Constitution de la SOCIÉTÉ jusqu’au
dernier Jour Ouvré de son premier Exercice Financier

BRL TRTLHEË RÉ NNIBERMRE TTIER BEL TER AIR

Date de commencement

ARE Elément FH EX

26 mai 2017
2017 55 26H
26 mai 2017
2017 55 26H
30 mai 2017
2017 #Æ 5 8 30 H
RRAATENRIER | Coûts des Installations Temporaires du 30 août 2017
8 Propriétaire 2017 # 8 8 30 H

FARINE EIA Study

Coûts de Recherche et des tests

HER BIR IT Coûts d’Approvisionnement en Électricité

Frais d'Achat de mobilier de bureau et de 20 juin 2017
raser 2017#6A20A

TM AAMNT | Coûts des Travaux Temporaires d'Envergure 20 juillet 2017
ei sur le site de construction 2017 Æ 7 A 20 A
26 mai 2017
20175 A 26H
26 mai 2017
20175 A 26H

26 mai 2017

HTASHERENE

EFPRRUERT Sondages des Ressources du gisement principal

AW RE Sondage de Stérilisation (No-ore verification)

Sondages pour les Ressources inferred
ploration infered ressource

FEB AOR ER

2017 € 5 A 26 A
26 mai 2017

2017 € 5 A 26 A
26 mai 2017

2017 € 5 A 26 A
26 mai 2017

2017 € 5 A 26 A
30 Juillet 2017
2017 Æ 7 A 30 A
20 octobre 2017
2017 #10A20R
Frais relatif à l'obtention du Périmètre 31 juillet 2017
Complémentaire (5 km?) 2017#7A31E
30 août 2017
2017 € 8 A 30 A

Etude Hydrogéologique (Hydrogcology Study)

DELLA QUES Levés topographiques

LAENRÉE Sondages Géotechniques

LEigit Frais de Design des Travaux

DEUST Ed Frais d'Achat des Matérieux et Equipements

Rintis PSE

AÉEis Dépenses de Construction de mur

BUDGET PROPOSÉ
HÈLX

Détail des investissements, dépenses, acquisitions, prêts ou crédits envisagés sur une base trimestrielle

ER, F8, MI. HRRERMAR

Trimestre 1 À —Æ}}

Non Applicable
EF

Trimestre 2 BÆ/E

Montant (en millier de
fE Elément dollars US)

M (F*T)
FÉBITIEIÉ Coûts d’Etude d’Impact Environnemental 1500
HAE Coûts de Recherche et des tests cost 900
RARES Service social public 500

EF RÉERT Sondages des Ressources du gisement 68

principal

ÆF RE Sondage de Stérilisation (No-ore verification) 800
HI Sondages pour les Ressources inferred —

(Exploration infered ressource)

XGHE Etude Hydrogéologique (Hydrogeology
Study)

Levés topographiques 200

LÆERREÈR Sondages Géotechniques 2240

HREPH BIS Coûts d’Approvisionnement en Électricité 1000

LEBE# Frais de Gestion assumés par le Propriétaire 2000

800

HASÉEREME
#

Frais d'Achat de mobilier de bureau et de

maison

380

AFÈM

Frais relatif à immatriculation de la
SOCIETE

20

AT

Pas de Porte

55000

Hi (ul ig est

Coûts des Installations Temporaires du
Propriétaire

645

ATH EI Et

Coût d’Étude de Faisabilité Actualisée

1200

Ait

RE

Total

Elément

69308

Montant (en millier de
dollars US)

ÊM (F*T)

LÉ ENES

Coûts de Recherche et des tests cost

900

ÆW RUE

Sondage de Stérilisation (No-ore
verification)

640

BF SOR EDR

Sondages pour les Ressources inferred
(Exploration infered ressource)

2000

ACER

Etude Hydrogéologique (Hydrogeology
Study)

690

RAP IST

Coûts d’Approvisionnement en Électricité

500

LEÉER

Frais de Gestion assumés par le Propriétaire

1000

kÆ BUT À

onoraires et débours de conseils
H + débours d il
juridiques

Hi (ul ig est

Coûts des Installations Temporaires du
Propriétaire

RGRAR

Coûts de Sécurité sur site

FR, RER, ME
#

Provision pour la Protection
environnementale, Dépôt de Garantie, Frais
de Déménagement

10000

Rnb s FRE

Frais relatif à l'obtention du Périmètre
Complémentaire (5 km)

500

AÈER

Dépenses de Construction de mur

1500

TÆiit

Frais de Design des Travaux

5000

ET A AIG AI LT
ef

Coûts des Travaux Temporaires
d’Envergure sur le site de construction

645

LIRE RME
Re

Coûts des Machines nécessaires à la
Construction et de Transport ou
Déplacement des matériaux

645

Ait

RE

Total

Trimestre 4

Elément

24740

Montant (en millier de
dollars US)

ÊM (F*XT)

TÆiit

Frais de Design des Travaux

7000

LEÉER

Frais de Gestion assumés par le Propriétaire

882

kÆ PU À

Honoraires et débouts de conseils

30

juridiques
DGREA Coûts de Sécurité sur site 45
MR, RES, ME Provision pour la Protection

environnementale, Dépôt de Garantie, Frais 10000

# de agement
Frais d’Achat des Matérieux et

LES RU RAI Equipements
ai Total 79673

61716

LISTE DES CONTRATS DE SOUS-TRAITANCE À CONCLURE
RAHD ER NÉ

— Signature du contrat EPC avant le 31 décembre 2017
F 20174 12 H 31 HZ T## EPC À

PLAN DE DÉCAISSEMENT DEPUIS LA DATE DE SIGNATURE DE L’AVENANT
JUSQU’AU 31 DÉCEMBRE 2017

ÉRNEDDERZAËE 2017 #Æ 12 À 31 ANMÉÈAATTX)

Total annuel (en millions de

Plan de décaissement pour l’Exercice Financier Dollars US)
LEbise ua" ÆRË (EF)
Semestre n°1 _H2£4 Semestre n°2 F£ÆE
Montant à
décaisser
{en millions
de Dollars
US) 69.31 104.41 173.32
RAÈLA
ŒFX
50)
ICATEURS PROPOSÉS
1 [Annui mbourser (en millions d’US Dollars) Non applicable
ÉTAT & CET) AA

Volume Minimum (en tonnes de Produits à produire Non applicable

lement par Fusine) ARE
A ! Non applicable
3 à la tonne de Produits produite à l’Usine) AG
RAR COUDE AUS A ÉLAT A HEE D)

ANNEXE I
LISTE DES CONTRATS À CONCLURE PAR LA SOCIÉTÉ

RIRRRATÉENAEIES

DATE INDICATIVE DE
pt SIGNATURE
Gi _
F ÆBRET HER
1 31 mars 2020
Contrat d'Achat WE£F 2020 4 3 E 31H
2 30 juin 2017
Prêt d’Associé Initial ARABE ERA FI 2017 # 6B3%H

Tous les contrats apparaissant dans la présente Annexe devront, nonobstant toute stipulation contraire du
présent Avenant ou de la Convention, être approuvés par le Conseil d'Administration ou la Collectivité

des Associés, selon le cas, préalablement à leur signature ; une telle approbation constituant une Décision
Majeure au sens de l'Article 24.3.5 de la Convention.

ISERE ER RE RICA SCALE, ARRET EE BHO Br AR TIRE EE 2 AO AR Et
RAS CU) HÉTAUNE: ZSAMEMIR ER EURE 243.5 RTL MIE RON.
